 

Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

Dated as of September 26, 2013

 

among

 

HAMPSHIRE GROUP, LIMITED,
as the Lead Borrower

 

The Borrowers Named Herein

 

The Guarantors Named Herein

 

SALUS CAPITAL PARTNERS, LLC
as Administrative Agent and Collateral Agent,

 

and

The Lenders Party Hereto

 

 

 

 
 

--------------------------------------------------------------------------------

 

 



Article I DEFINITIONS AND ACCOUNTING TERMS  

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

43

1.03

Accounting Terms Generally.

44

1.04

Rounding

44

1.05

Times of Day

44

1.06

Letter of Credit Amounts

44

Article II THE COMMITMENTS AND CREDIT EXTENSIONS  

44

2.01

Loans; Reserves.

44

2.02

Borrowings of Revolving Loans.

45

2.03

Letters of Credit.

46

2.04

Prepayments.

52

2.05

Termination or Reduction of Commitments.

53

2.06

Repayment of Loans

54

2.07

Interest.

54

2.08

Fees

55

2.09

Computation of Interest and Fees

55

2.10

Evidence of Debt.

55

2.11

Payments Generally; Agent’s Clawback.

56

2.12

Sharing of Payments by Lenders

58

2.13

Settlement Amongst Lenders.

58

2.14

Defaulting Lenders.

59

2.15

Increase in Commitments.

60

2.16

Joint and Several Liability of the Borrowers.

62

Article III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
 

64

3.01

Taxes.

64

3.02

Illegality

66

3.03

Inability to Determine Rates

66

3.04

Increased Costs.

67

3.05

Mitigation Obligations; Replacement of Lenders.

68

3.06

Survival

68

3.07

Designation of Lead Borrower as Borrowers’ Agent

69

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  

69

4.01

Conditions of Initial Credit Extension

69

4.02

Conditions to all Credit Extensions

72

Article V REPRESENTATIONS AND WARRANTIES  

73

5.01

Existence, Qualification and Power

73

5.02

Authorization; No Contravention

74

5.03

Governmental Authorization; Other Consents

74

5.04

Binding Effect

74

5.05

Financial Statements; No Material Adverse Effect.

74



 

 
 

--------------------------------------------------------------------------------

 

 



5.06

Litigation

75

5.07

No Default

75

5.08

Ownership of Property; Liens.

75

5.09

Environmental Compliance.

76

5.10

Insurance

77

5.11

Taxes

77

5.12

ERISA Compliance.

78

5.13

Subsidiaries; Equity Interests

78

5.14

Disclosure

79

5.15

Compliance with Laws

79

5.16

Intellectual Property; Licenses, Etc

79

5.17

Labor Matters

79

5.18

Security Documents.

80

5.19

Solvency

81

5.20

Deposit Accounts

81

5.21

Brokers

81

5.22

Customer and Trade Relations

81

5.23

Material Contracts

81

5.24

Casualty

81

5.25

Business Plan

82

5.26

Personally Identifiable Information

82

Article VI AFFIRMATIVE COVENANTS  

82

6.01

Financial Statements

82

6.02

Certificates; Other Information

83

6.03

Notices

84

6.04

Payment of Obligations

85

6.05

Preservation of Existence, Etc

85

6.06

Maintenance of Properties

86

6.07

Maintenance of Insurance.

86

6.08

Compliance with Laws

87

6.09

Books and Records; Accountants.

87

6.10

Inspection Rights.

88

6.11

Use of Proceeds

88

6.12

Additional Loan Parties

89

6.13

Cash Management.

89

6.14

Information Regarding the Collateral.

91

6.15

Physical Inventories.

92

6.16

Environmental Laws

92

6.17

Further Assurances.

92

6.18

Compliance with Terms of Leaseholds

93

6.19

Material Contracts

93

6.20

Business Plan

93

6.21

Employee Benefit Plans.

93

6.22

Inactive Subsidiaries

94



 

 
 

--------------------------------------------------------------------------------

 

 



Article VII NEGATIVE COVENANTS  

94

7.01

Liens

94

7.02

Investments

94

7.03

Indebtedness; Disqualified Stock

94

7.04

Fundamental Changes

94

7.05

Dispositions

95

7.06

Restricted Payments

95

7.07

Reserved

95

7.08

Change in Nature of Business

96

7.09

Transactions with Affiliates

96

7.10

Burdensome Agreements

96

7.11

Use of Proceeds

96

7.12

Amendment of Material Documents

96

7.13

Fiscal year

97

7.14

Deposit Accounts

97

7.15

Financial Covenants

97

Article VIII EVENTS OF DEFAULT AND REMEDIES  

98

8.01

Events of Default

98

8.02

Remedies Upon Event of Default

101

8.03

Application of Funds

102

Article IX THE AGENT  

103

9.01

Appointment and Authority

103

9.02

Rights as a Lender

104

9.03

Exculpatory Provisions

104

9.04

Reliance by Agent

105

9.05

Delegation of Duties

105

9.06

Resignation of Agent

106

9.07

Non-Reliance on Agent and Other Lenders

106

9.08

Agent May File Proofs of Claim

107

9.09

Collateral and Guaranty Matters

107

9.10

Notice of Transfer

108

9.11

Reports and Financial Statements

108

9.12

Agency for Perfection

109

9.13

Indemnification of Agent

109

9.14

Relation among Lenders

109

Article X MISCELLANEOUS  

109

10.01

Amendments, Etc

109

10.02

Notices; Effectiveness; Electronic Communications.

111

10.03

No Waiver; Cumulative Remedies

113

10.04

Expenses; Indemnity; Damage Waiver.

113

10.05

Payments Set Aside

115

10.06

Successors and Assigns.

115

10.07

Treatment of Certain Information; Confidentiality

119

10.08

Right of Setoff

120

10.09

Interest Rate Limitation

121



 

 
 

--------------------------------------------------------------------------------

 

 



10.10

Counterparts; Integration; Effectiveness

121

10.11

Survival.

121

10.12

Severability

121

10.13

Replacement of Lenders

122

10.14

Governing Law; Jurisdiction; Etc.

122

10.15

Waiver of Jury Trial

124

10.16

No Advisory or Fiduciary Responsibility

124

10.17

USA PATRIOT Act Notice

125

10.18

Foreign Asset Control Regulations

125

10.19

Time of the Essence

125

10.20

Press Releases.

125

10.21

Additional Waivers.

126

10.22

No Strict Construction

127

10.23

Attachments

128



 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULES

 



1.01

Borrowers

1.02

Guarantors

2.01

Commitments and Applicable Percentages

5.01

Loan Parties Organizational Information

5.06

Litigation

5.08(b)

Real Property

5.09

Environmental Matters

5.10

Insurance

5.13

Subsidiaries; Other Equity Investments

5.18

Intellectual Property Matters

5.19

Collective Bargaining Agreements

5.20

DDAs

5.23

Material Contracts

6.02

Financial and Collateral Reporting

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

7.09

Affiliate Transactions

10.02

Agent’s Office; Certain Addresses for Notices



 

EXHIBITS

 



 

Form of

   

A

Revolving Loan Notice

B-1

Revolving Note

B-2

Term Note

C

Compliance Certificate

D

Assignment and Assumption

E

Borrowing Base Certificate

F

Business Plan



 

 
 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 26, 2013,
among HAMPSHIRE GROUP, LIMITED, a Delaware corporation (the “Lead Borrower”),
the Persons named on Schedule 1.01 hereto (collectively with the Lead Borrower,
the “Borrowers”), the Persons named on Schedule 1.02 hereto (collectively, the
“Guarantors”), each Lender from time to time party hereto (each a “Lender” and
collectively, the “Lenders”), and SALUS CAPITAL PARTNERS, LLC, as Administrative
Agent and Collateral Agent for the Lenders.

 

The Borrowers have requested that the Lenders provide a revolving credit
facility, a term loan facility and certain other financial accommodations, and
the Lenders have indicated their willingness to lend, in each case on the terms
and conditions set forth herein.

 

All Obligations of the Loan Parties to the Lenders hereunder and under the other
Loan Documents shall be full recourse to each of the Loan Parties and secured by
Agent's security interest in and liens on all or substantially all of the assets
of the Loan Parties included in the Collateral.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which is not an Affiliate of the Approved Foreign
Vendor or any Loan Party which is in actual possession of such Inventory, (b) is
issued to the to the order of a Borrower as consignee, or, at the direction of
Agent, to the order of “Salus Capital Partners, LLC”, as consignee, (c) names
the Agent as a notify party and bears a conspicuous notation on its face of the
Agent’s security interest therein as follows: “Salus Capital Partners, LLC, as
the holder of a lien on and security interest in this bill of lading and all
goods covered hereby”, (d) is not subject to any Lien (other than in favor of
the Agent), and (e) is on terms otherwise reasonably acceptable to the Agent.

 

“ACH” means automated clearing house transfer.

 

“Accommodation Payment” shall have the meaning provided in Section 10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

 

 
 

--------------------------------------------------------------------------------

 

 

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a more than fifty percent (50%) of the Equity Interests of any
other Person, (b) a purchase or other acquisition of all or substantially all of
the assets or properties of, another Person or of any business unit of another
Person, or (c) any merger or consolidation of such Person with any other Person
or other transaction or series of transactions resulting in the acquisition of
all or substantially all of the assets, or more than fifty percent (50%) of the
Equity Interests, of any Person, in each case in any transaction or group of
related transactions which are part of a common plan.

 

“Act” shall have the meaning provided in Section 10.17.

 

“Administrative Agent” means Salus in its capacity as administrative agent under
any of the Loan Documents, or any successor thereto in such capacity.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding ten percent (10%) or more of any
class of the Equity Interests of that Person, and (iv) any other Person ten
percent (10%) or more of any class of whose Equity Interests is held directly or
indirectly by that Person.

 

“Agent” means Salus in its capacity as Administrative Agent and Collateral Agent
under any of the Loan Documents, or any successor thereto in such capacities.

 

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Lead Borrower and the Lenders of in writing.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. As of the Closing Date, the Aggregate Revolving Commitments are
$27,000,000.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Agreement” means this Credit Agreement.

 

“Applicable Margin” has the meaning specified in the Fee Letter.

 

“Applicable Percentage” means, in each case as the context requires, (a) with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time, or (b) with respect to any Lender at
any time, the portion of the Term Loan represented by the outstanding principal
balance of such Lender’s Term Loan at such time, or (c) with respect to all
Lenders at any time, the percentage of the sum of the Aggregate Revolving
Commitments and aggregate outstanding principal of the Term Loan represented by
the sum of such Lender’s Revolving Commitment and/or the outstanding principal
balance of such Lender’s Term Loan at such time, in each case as the context
provides. If the commitment of each Lender to make Loans has been terminated
pursuant to Section 2.05 or Section or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Appraisal” means an appraisal undertaken by an independent appraiser engaged by
and reasonably satisfactory to the Agent.

 

“Appraised Value” means with respect to Eligible Inventory (or any subset or
category thereof), the appraised orderly liquidation value, net of costs and
expenses to be incurred in connection with any such liquidation, which value is
expressed as a percentage of Cost of such Eligible Inventory as set forth in the
inventory stock ledger of the Borrowers, which value shall be determined from
time to time by the most recent Inventory Appraisal undertaken by an independent
appraiser engaged by the Agent.

 

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in
Bangladesh, Cambodia, China, Honduras, Italy, Kenya, Pakistan, Taiwan, Vietnam
or any country acceptable to the Agent in its Permitted Discretion, (b) has
received timely payment or performance of all obligations owed to it by the Loan
Parties, (c) has not asserted and has no present right to assert any
reclamation, repossession, diversion, stoppage in transit, Lien or title
retention rights in respect of such Inventory, and (d) if so requested by the
Agent, has entered into and is in compliance in all material respects with the
terms of a Foreign Vendor Agreement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee, and accepted by the Agent and the Lead Borrower, if
applicable, in substantially the form of Exhibit D or any other form approved by
the Agent.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(ii).

 

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:

 



 

(a)

the Maximum Revolving Loan Amount

 

minus



     



 

(b)

the Total Outstandings.



 

 
-3-

--------------------------------------------------------------------------------

 

 

In calculating Availability at any time and for any purpose under this
Agreement, (i) the Lead Borrower shall certify to the Agent that all accounts
payable (including, without limitation, all rents) are being paid in the
ordinary course in a manner consistent with past practice, and Taxes are being
paid on a timely basis, subject to the right to contest the same as provided in
Section 6.04.

 

“Availability Block” means $3,500,000.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section , and (c) the date of
termination of the commitment of each Lender to make Revolving Loans pursuant to
Section .

 

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Agent from time to time determines in
its Permitted Discretion as being appropriate (a) to reflect impediments to the
Agent’s ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, or (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Agent’s Permitted Discretion (but are
not limited to), reserves based on: (i) rent for leased properties (in the case
of properties located in the United States, which are located in a Landlord Lien
State) for which Agent is not a party to a Collateral Access Agreement; (ii)
customs, duties, and other costs to release Inventory which is being imported
into the United States or another jurisdiction in which the Loan Parties conduct
business; (iii) outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real property, personal property, sales, claims
of the PBGC and other Taxes which in each case, may have priority over the
interests of the Agent in the Collateral; (iv) salaries, wages and benefits due
to employees of any Borrower; and (v) warehousemen’s or bailee’s charges and
other Permitted Encumbrances which may have priority over the interests of the
Agent in the Collateral.

 

“Base Rate” means a variable rate of interest per annum equal to the prime rate
of interest from time to time published by www.bankrate.com. The applicable
prime rate for any date not set forth therein shall be the rate set forth the
immediately preceding date. In the event that www.bankrate.com ceases to publish
a prime rate or its equivalent, the term “Base Rate” shall mean a variable rate
of interest per annum equal to the highest of the “prime rate”, “reference
rate”, “base rate”, or other similar rate announced from time to time by any of
the three largest banks (based on combined capital and surplus) headquartered in
New York, New York and published in The Wall Street Journal (with the
understanding that any such rate may merely be a reference rate and may not
necessarily represent the lowest or best rate actually charged to any customer
by any such bank or by the Agent or any Lender).

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section .

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Agent, establishing control (as defined in the UCC) of such account by the Agent
and whereby the bank maintaining such account agrees to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrower Materials” means any Borrowing Base information, reports, financial
statements and other materials delivered by the Borrowers hereunder, as well as
other Reports and information provided by the Agent to the Lenders.

 

“Borrower(s)” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Borrowing” means a borrowing consisting of (i) simultaneous Revolving Loans
made by each of the Lenders pursuant to Section (b), and/or (ii) the Term Loan
funded by each applicable Lender pursuant to Section 2.01(a).

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)     seventy-five percent (75%) of the Appraised Value of Borrowers’ Eligible
Finished Goods Inventory (Locker Stock) (less the amount, if any, of Inventory
Reserves applicable thereto);

 

plus

 

(b)     seventy-five percent (75%) of the Appraised Value of Borrowers’ Eligible
Finished Goods Inventory (Honduras) (less the amount, if any, of Inventory
Reserves applicable thereto);

 

plus

 

(c)     ninety percent (90%) of the Appraised Value of Borrowers’ Eligible
Finished Goods Inventory (Hampshire Brands) (less the amount, if any, of
Inventory Reserves applicable thereto);

 

plus

 

(d)     eighty percent (80%) of the Appraised Value of Borrowers’ Eligible Raw
Materials Inventory (less the amount, if any, of Inventory Reserves applicable
thereto);

 

plus

 

 
-5-

--------------------------------------------------------------------------------

 

 

(e)     ninety percent (90%) of the Appraised Value of Borrower’ Eligible
In-Transit Inventory (less the amount, if any, of Inventory Reserves applicable
thereto), (provided, that in no event shall Eligible In-Transit Inventory
included in the Borrowing Base exceed fifteen percent (15%) of the Borrowing
Base);

 

plus

 

(f)     eight-five percent (85%) of the Appraised Value of Borrowers’ Eligible
Honduras In-Transit Inventory (less the amount, if any, of Inventory Reserves
applicable thereto);

 

plus

 

(g)     ninety percent (90%) of the Borrowers’ Eligible Insured Trade
Receivables (less the amount, if any, of Receivables Reserves applicable
thereto);

 

plus

 

(h)     eighty-five percent (85%) of the Borrowers’ Eligible Uninsured Trade
Receivables (less the amount, if any, of Receivables Reserves applicable
thereto);

 

minus

 

(i)     the Availability Block;

 

minus

 

(j)     the then amount of all Availability Reserves, if any.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the Agent to
reflect the components of and Reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules and supporting documentation, as reasonably
requested by the Agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the Commonwealth of Massachusetts.

 

“Business Plan” means, with respect to any fiscal year of the Borrowers, (i)
reasonably detailed forecast prepared by management of the Borrowers for such
fiscal year, including Borrowers’ Consolidated income statement, balance sheet,
and statement of cash flow, by month, each prepared in conformity with GAAP and
consistent with the Borrowers’ then current practices, the amount of any
proposed distributions to be made pursuant to Section , and such other financial
information as is reasonably requested by the Agent, and (ii) any revisions to
such forecast, in each case in form and substance satisfactory to the Agent in
its Permitted Discretion.

 

 
-6-

--------------------------------------------------------------------------------

 

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent or
the applicable L/C Issuer, for its benefit, as collateral for the applicable L/C
Obligations, cash or deposit account balances or, if the Agent and the
applicable L/C Issuer shall otherwise agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Agent and the applicable L/C Issuer (which
documentation is hereby consented to by the Lenders). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Management Bank” means a banking institution approved by Agent in its
reasonable discretion to provide cash management services to the Borrowers.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for the purposes of this Agreement: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

 
-7-

--------------------------------------------------------------------------------

 

 

“Change of Control” means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty-one percent (51%) or more of the Equity Interests of the
Lead Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Lead Borrower on a fully-diluted basis (and
taking into account all such Equity Interests that such “person” or “group” has
the right to acquire pursuant to any option right); or

 

(b)     during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)     any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Lead Borrower, or control over the Equity
Interests of the Lead Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Lead Borrower on a fully-diluted
basis (and taking into account all such securities that such Person or Persons
have the right to acquire pursuant to any option right) representing fifty-one
percent (51%) or more of the combined voting power of such securities; or

 

 
-8-

--------------------------------------------------------------------------------

 

 

(d)     the Lead Borrower fails at any time to own, directly or indirectly,
one-hundred percent (100%) of the Equity Interests of each other Loan Party free
and clear of all Liens (other than the Liens in favor of the Agent), except
where such failure is as a result of a transaction permitted by the Loan
Documents; or

 

(e)     the Chief Executive Officer shall for any reason either cease to hold
such office or be actively engaged in the day-to-day management of the
Borrowers, unless a successor with similar industry experience and expertise is
appointed within six (6) months of such cessation and such successor is
appointed with the consent of the Agent (such consent not to be unreasonably
withheld, conditioned or delayed).

 

“Closing Date” means the first date all the conditions precedent in Section  are
satisfied or waived in accordance with Section .

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of real property leased by any
Loan Party; provided that so long as no Event of Default has occurred, Borrowers
shall not be required to obtain a Collateral Access Agreement for any location
at which Collateral having a value of less than $100,000 is located.

 

“Collateral Agent” means Salus in its capacity as collateral agent under any of
the Loan Documents, or any successor thereto in such capacity.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party.

 

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the applicable L/C Issuer.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Concentration Account” has the meaning provided in Section .

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

 
-9-

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) income, withholding, franchise,
foreign and similar taxes paid or accrued (to the extent deducted in calculating
net income), (iii) depreciation and amortization expense, (iv) other
non-recurring expenses reducing such Consolidated Net Income (in each case of or
by the Lead Borrower and its Subsidiaries for such Measurement Period), (v)
fees, costs and expenses incurred in connection with the execution and delivery
of the Loan Documents, (vi) costs and expenses incurred with respect to the
divestiture of the Scott James, LLC business not to exceed $5,000,000 in any
fiscal year, and (vii) costs and expenses incurred with respect to discontinued
operations, which have been approved by Agent, minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Lead Borrower and its
Subsidiaries for such Measurement Period), all as determined on a Consolidated
basis in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, but excluding any non-cash
or deferred interest financing costs, (b) all interest paid or payable with
respect to discontinued operations, and (c) the portion of rent expense with
respect to such period under Capital Lease Obligations that is treated as
interest in accordance with GAAP, in each case of or by the Lead Borrower and
its Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is contractually bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the lower of the cost or market value of Inventory, based upon the
Borrowers’ accounting practices known to the Agent, which practices are
consistent with the calculation of “cost” in the most recent Appraisal, as such
calculated cost is determined from invoices received by the Borrowers, the
Borrowers’ purchase journals or the Borrowers’ stock ledger. “Cost” does not
include inventory capitalization costs or other non-purchase price charges (such
as freight) used in the Borrowers’ calculation of cost of goods sold.

 

“Covenant Compliance Event” means any time that average Availability is less
than $5,000,000, as calculated on a three (3) month rolling basis. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
at the Agent’s option until average Availability has exceeded $5,000,000, as
calculated on a three (3) month rolling basis, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Covenant Compliance Event shall be deemed continuing
(even if average Availability exceeds the required amount) at all times after a
Covenant Compliance Event has occurred and been discontinued on three (3)
occasion(s) after the Closing Date. The termination of a Covenant Compliance
Event as provided herein shall in no way limit, waive or delay the occurrence of
a subsequent Covenant Compliance Event in the event that the conditions set
forth in this definition again arise. The occurrence of a Covenant Compliance
Event shall not in and of itself constitute a Default or Event of Default.

 

 
-10-

--------------------------------------------------------------------------------

 

 

“Credit Extensions” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender, (ii)
the Agent, (iii) each L/C Issuer, and (iv) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent in connection with this
Agreement and the other Loan Documents, including without limitation (i) the
reasonable fees, charges and disbursements of (A) counsel for the Agent, (B)
outside consultants for the Agent, (C) appraisers, (D) commercial finance
examinations, and (E) all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations, (ii) in connection with (A) the syndication or financing of the
credit facilities provided for herein, including any fees or expenses incurred
in connection with obtaining a rating for such credit facilities, (B) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), or (C) the enforcement or protection of
the rights of the Credit Parties in connection with this Agreement or the Loan
Documents or efforts to monitor, preserve, protect, collect, or enforce the
Collateral; (b) with respect to any L/C Issuer, all reasonable and documented
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; (c) all reasonable fees and out-of-pocket charges (as adjusted from
time to time) of the Agent with respect to access to online Loan information,
the disbursement of funds (or the receipt of funds) to or for the account of
Loan Parties (whether by wire transfer or otherwise), together with any
reasonable and documented out-of-pocket costs and expenses incurred in
connection therewith; and (d) upon the occurrence and during the continuance of
an Event of Default, all reasonable out-of-pocket expenses incurred by the
Lenders or the L/C Issuer, provided that such Lenders shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for additional counsel).

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Loan Party, a customs broker, freight
forwarder, consolidator or carrier, and the Agent, in which the customs broker,
freight forwarder, consolidator or carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, to hold and dispose
of the subject Inventory solely as directed by the Agent.

 

 
-11-

--------------------------------------------------------------------------------

 

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” has the meaning specified in the Fee Letter.

 

“Defaulting Lender” means, subject to Section 2.14, any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans within one (1)
Business Day of the date such Revolving Loans were required to be funded
hereunder, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, (b) has notified the Borrowers or the Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (c) has failed, within three (3) Business Days
after written request by the Agent or the Borrowers, to confirm in writing to
the Agent and the Borrowers that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrowers), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership of acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.14)
as of the date established therefor by the Agent in a written notice of such
determination, which shall be delivered by the Agent to the Borrowers and each
other Lender promptly following such determination.

 

 
-12-

--------------------------------------------------------------------------------

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction and any sale, transfer, license or
other disposition) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the Maturity Date; provided, however, that with respect to any Equity
Interests issued to any employee or to any plan for the benefit of employees of
the Loan Parties or by any such plan to such employees, such Equity Interest
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Loan Parties in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and if any class of Equity Interest of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) an
Approved Fund; (c) any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities and (d) any other Person (other than
a natural person) approved by (i) the Agent and (ii) unless a Default or Event
of Default has occurred and is continuing, the Lead Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries.

 

“Eligible Finished Goods Inventory” means, as of the date of determination
thereof, without duplication, items of Inventory of a Borrower that are finished
goods, which are merchantable and readily salable in the ordinary course of a
Borrower’s business and deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Borrowing Base, in each case
that, except as otherwise agreed by the Agent, (i) complies with each of the
representations and warranties respecting Inventory made by the Borrowers in the
Loan Documents, and (ii) is not excluded as ineligible by virtue of one or more
of the criteria set forth below. Except as otherwise agreed by the Agent, in its
Permitted Discretion, the following items of Inventory shall not be included in
Eligible Finished Goods Inventory:

 

 
-13-

--------------------------------------------------------------------------------

 

 

(a)     Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;

 

(b)     Inventory that is leased by or is on consignment to a Borrower;

 

(c)     Inventory that is not located in the United States of America or
Honduras;

 

(d)     Inventory that is not located at a location that is owned or leased by a
Loan Party, except (i) Inventory in transit between such owned or leased
locations or locations which meet the criteria set forth in clause (ii) below,
or (ii) to the extent that the Borrowers have furnished the Agent with (A)
documents that the Agent may determine to be necessary to perfect its security
interest in such Inventory at such location, and (B) a Collateral Access
Agreement executed by the Person owning any such location on terms reasonably
acceptable to the Agent;

 

(e)     Inventory that is located: (i) in a distribution center leased by a Loan
Party unless the applicable lessor has delivered to the Agent a Collateral
Access Agreement, or (ii) at any leased location located outside the United
States or in a Landlord Lien State unless the applicable lessor has delivered to
the Agent a Collateral Access Agreement or the Agent has implemented Reserves
for such location;

 

(f)     Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, or that constitute samples,
spare parts, promotional or marketing materials, labels, bags, boxes and other
packaging and shipping materials or supplies used or consumed in a Borrower’s
business, (iv) not in compliance with all standards imposed by any Governmental
Authority having regulatory authority over such Inventory, its use or sale, or
(v) are bill and hold goods;

 

(g)     Inventory that is not subject to a perfected first priority security
interest in favor of the Agent;

 

(h)     Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(i)     Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit;

 

(j)     Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party (i) from which any
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement, or (ii) under which a Borrower owes any amounts which are
more than thirty (30) days past due; or

 

(k)     Inventory acquired in a Permitted Acquisition or which is not of the
type usually sold in the ordinary course of the Borrowers’ business, unless and
until the Agent has completed or received (A) an appraisal of such Inventory
from appraisers satisfactory to the Agent and establishes an advance rate for
such Inventory and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Finished Goods Inventory,
and (B) such other due diligence as the Agent may require, all of the results of
the foregoing to be reasonably satisfactory to the Agent.

 

 
-14-

--------------------------------------------------------------------------------

 

 

“Eligible Finished Goods Inventory (Hampshire Brands)” means Eligible Finished
Goods held by a Loan Party to be sold under the Borrowers’ own “Hampshire
Brand”.

 

“Eligible Finished Goods Inventory (Honduras)” means Eligible Finished Goods
Inventory held by Rio Garment S.A. for delivery to Aéropostale, Inc. or other
customer of Borrowers acceptable to the Agent.

 

“Eligible Finished Goods Inventory (Locker Stock)” means Eligible Finished Goods
not older than sixty (60) days and held by a Loan Party for delivery to
Aéropostale, Inc., Sams Club/Wal-Mart Stores, Inc., Kohl’s Corporation, and J.
C. Penney Company, Inc.

 

“Eligible Foreign Trade Receivable(s)” means an Account owing by an account
debtor whose principal place of business is located outside of the United States
or Canada which meets all of the criteria of “Eligible Insured Trade
Receivables”.

 

“Eligible Honduras In-Transit Inventory” means, as of any date of determination,
without duplication of other Eligible Inventory, Inventory of a Borrower which
is in the possession of a common carrier and is in transit from the Loan
Parties’ Honduras owned or leased locations to a location of a Borrower that is
within the continental United States:

 

(a)     Which has been shipped for receipt by a Borrower, but which has not yet
been delivered to such Borrower, and has been in transit for sixty (60) days or
less from the date of shipment of such Inventory;

 

(b)     For which an Acceptable Document of Title has been issued, and in each
case as to which the Agent has control (as defined in the UCC) over the
documents of title which evidence ownership of the subject Inventory pursuant to
a Customs Broker/Carrier Agreement;

 

(c)     Which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance); and

 

(d)     Which otherwise would constitute Eligible Finished Goods Inventory.

 

“Eligible Insured Trade Receivables” means Accounts of the Borrowers’ that
satisfy all of the criteria of “Eligible Trade Receivables” and such Accounts
are fully backed by an irrevocable letter of credit on terms, and issued by a
financial institution, reasonably acceptable to the Agent or a credit insurance
policy issued by an insurance company reasonably acceptable to the Agent.

 

 
-15-

--------------------------------------------------------------------------------

 

 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

 

(a)     Which has been shipped from a foreign location for receipt by a
Borrower, but which has not yet been delivered to such Borrower, which
In-Transit Inventory has been in transit (i) with respect to any determination
during the months of January through August, sixty (60) days or less from the
date of shipment of such Inventory, or (ii) with respect to any determination
during the months of September through December, ninety (90) days or less from
the date of shipment of such Inventory;

 

(b)     For which the purchase order is in the name of a Borrower and title and
risk of loss has passed to such Borrower;

 

(c)     For which an Acceptable Document of Title has been issued, and in each
case as to which the Agent has control (as defined in the UCC) over the
documents of title which evidence ownership of the subject Inventory pursuant to
a Customs Broker/Carrier Agreement;

 

(d)     Which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance);

 

(e)     The Foreign Vendor with respect to such In-Transit Inventory is an
Approved Foreign Vendor;

 

(f)     For which payment of the purchase price has been made by the Borrower or
the purchase price is supported by a Commercial Letter of Credit; and

 

(g)     Which otherwise would constitute Eligible Inventory;

 

provided that the Agent may, in its Permitted Discretion, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Agent determines that such Inventory is subject to any Person’s right of
reclamation, repudiation, stoppage in transit or any event has occurred or is
reasonably anticipated by the Agent to arise which may otherwise adversely
impact the ability of the Agent to realize upon such Inventory.

 

“Eligible Inventory” means, without duplication, items of Inventory consisting
of either Eligible Finished Goods Inventory or Eligible Raw Materials Inventory.

 

“Eligible Raw Materials Inventory” means, without duplication of other Eligible
Inventory, items of Inventory of a Borrower that are raw materials consisting of
(i) complete rolls of fabric measured in yards, and (ii) complete rolls of yarn
measured in units, and deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Borrowing Base, in each case
that, except as otherwise agreed by the Agent, complies with each of the
representations and warranties respecting Inventory made by the Borrowers in the
Loan Documents, and is not excluded as ineligible by virtue of one or more of
the criteria set forth below. Except as otherwise agreed by the Agent, in its
Permitted Discretion, the following items of Inventory shall not be included in
Eligible Raw Materials Inventory:

 

(a)     Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;

 

 
-16-

--------------------------------------------------------------------------------

 

 

(b)     Inventory that is leased by or is on consignment to a Borrower;

 

(c)     Inventory that is not located in the United States of America or in
Honduras;

 

(d)     Inventory that is not located at a location that is owned or leased by a
Loan Party, except (i) Inventory in transit between such owned or leased
locations or locations which meet the criteria set forth in clause (ii) below,
or (ii) to the extent that the Borrowers have furnished the Agent with (A)
documents that the Agent may determine to be necessary to perfect its security
interest in such Inventory at such location, and (B) a Collateral Access
Agreement executed by the Person owning any such location on terms reasonably
acceptable to the Agent;

 

(e)     Inventory that is located: (i) in a distribution center leased by a Loan
Party unless the applicable lessor has delivered to the Agent a Collateral
Access Agreement, or (ii) at any leased location in a Landlord Lien State unless
the applicable lessor has delivered to the Agent a Collateral Access Agreement
or the Agent has implemented Reserves for such location;

 

(f)     Inventory that is comprised of goods which (i) are damaged, defective or
otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) not in
compliance with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale;

 

(g)     Inventory that is not subject to a perfected first priority security
interest in favor of the Agent;

 

(h)     Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(i)     Inventory that is work in progress; or

 

(j)     Inventory acquired in a Permitted Acquisition or which is not of the
type usually sold in the ordinary course of the Borrowers’ business, unless and
until the Agent has completed or received (A) an appraisal of such Inventory
from appraisers satisfactory to the Agent and establishes an advance rate for
such Inventory and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Raw Materials, and (B) such
other due diligence as the Agent may require, all of the results of the
foregoing to be reasonably satisfactory to the Agent.

 

“Eligible Trade Receivables” means Accounts of the Borrowers that satisfy the
following criteria at the time of creation and continue to meet the same at the
time of determination such Account: (i) has been earned by performance and
represents bona fide amounts due to a Borrower from an account debtor, and in
each case originated in the ordinary course of business of such Borrower, and
(ii) is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (a) through (s) below. Without limiting the
foregoing, to qualify as an Eligible Trade Receivable, an Account shall indicate
no Person other than a Borrower as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (x) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)) and (y) the aggregate amount of all cash received in respect of such
Account but not yet applied by the applicable Borrower to reduce the amount of
such Eligible Trade Receivable. Except as otherwise agreed by the Agent, any
Account included within any of the following categories shall not constitute an
Eligible Trade Receivable:

 

 
-17-

--------------------------------------------------------------------------------

 

 

(a)     Accounts that are not evidenced by an invoice;

 

(b)     Accounts that have been outstanding for more than one hundred twenty
days (120) days past the applicable due date;

 

(c)     Accounts due from any account debtor which is obligated on any accounts
described in clause (b), above;

 

(d)     All Accounts owed by an account debtor and/or its Affiliates (other than
Aéropostale, Inc., Sams Club/Wal-Mart Stores, Inc., Kohl’s Corporation, and J.
C. Penney Company, Inc.) which together exceed twenty percent (20%) of the
amount of all Accounts of the Borrowers at any one time (but the portion of the
Accounts not in excess of such percentage may be deemed Eligible Trade
Receivables, in the Agent’s Permitted Discretion), or in the case of (i)
Accounts owing by Aéropostale, Inc., for the months of January, February, March,
April, May, June, November and December, which exceed fifty percent (50%) of the
amount of all Accounts of the Borrowers at any one time and for the months of
July, August, September and October, which exceed fifty-five percent (55%) of
the amount of all Accounts of the Borrowers at any one time, (ii) Accounts owing
by Sams Club/Wal-Mart Stores, Inc., which exceed fifty percent (50%) of the
amount of all Accounts of the Borrowers at any one time, (iii) Accounts owing by
Kohl’s Corporation, which exceed fifty percent (50%) of the amount of all
Accounts of the Borrowers at any one time, or (iv) Accounts owing by J. C.
Penney Company, Inc., which exceed thirty-five percent (35%) of the amount of
all Accounts of the Borrowers at any one time;

 

(e)     Accounts (i) that are not subject to a perfected first priority security
interest in favor of the Agent, or (ii) with respect to which a Borrower does
not have good, valid and marketable title thereto, free and clear of any Lien
(other than Liens granted to the Agent pursuant to the Security Documents and
Permitted Encumbrances);

 

(f)     Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

 
-18-

--------------------------------------------------------------------------------

 

 

(g)     Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
the Borrowers;

 

(h)     Accounts which are owed by any account debtor whose principal place of
business is not within the continental United States or Canada; provided that,
in its Permitted Discretion, Agent shall consider including Eligible Foreign
Trade Receivables on a case-by-case basis;

 

(i)     Accounts which are owed by any Affiliate or any employee of a Loan
Party;

 

(j)     Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have been duly obtained, effected or given and are in full force and
effect;

 

(k)     Accounts due from an account debtor which is the subject of any
proceeding under Debtor Relief Laws, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(l)     Accounts due from any Governmental Authority except to the extent that
the subject account debtor is the federal government of the United States of
America and the applicable Borrower has complied with the Federal Assignment of
Claims Act of 1940 and any similar state legislation with respect to such
Account;

 

(m)     Accounts payable other than in Dollars or that are otherwise on terms
other than those normal and customary in the Borrowers’ business;

 

(n)     Accounts evidenced by a promissory note or other instrument unless such
note or instrument has been pledged and delivered to the Agent;

 

(o)     Accounts consisting of amounts due from vendors as rebates or
allowances;

 

(p)     Accounts which are in excess of the credit limit for such account debtor
established by the Loan Parties in the ordinary course of business and
consistent with past practices;

 

(q)     Accounts arising out of sales on a bill-and-hold basis;

 

(r)     Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;
or

 

 
-19-

--------------------------------------------------------------------------------

 

 

(s)     Accounts which the Agent determines in its Permitted Discretion to be
unacceptable for borrowing.

 

“Eligible Uninsured Trade Receivables” means Accounts of the Borrowers’ that
satisfy all of the criteria of “Eligible Trade Receivables” except (i) such
Accounts are not fully backed by an irrevocable letter of credit on terms, and
issued by a financial institution, acceptable to the Agent or a credit insurance
policy issued by an insurance company acceptable to the Agent, and (ii) such
Accounts shall not be outstanding for more than one hundred days (100) days past
the applicable due date.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).

 

 
-20-

--------------------------------------------------------------------------------

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination of a Pension Plan or a Multiemployer Plan
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any material liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate; or (g) the
determination that any Pension Plan is considered to be an “at-risk” plan or
that any Multiemployer Plan is considered to be in “endangered” or “critical”
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA.

 

“Event of Default” has the meaning specified in Section . An Event of Default
shall be deemed to be continuing unless and until that Event of Default has been
duly waived as provided in Section  hereof.

 

“Excluded Deposit Accounts” means deposits accounts of the Loan Parties (a) used
exclusively for purposes of payroll, tax and employee benefits, or (b) having
balances of no more than $20,000 for any such deposit account and in no event
more than $100,000 in the aggregate for all such deposit accounts, provided that
at any time that the balance of any such deposit account under this clause (b)
exceeds $20,000 the Borrowers shall cause all such amounts in excess of $20,000
to be swept to a Blocked Account.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof)
pursuant to the laws of the jurisdiction under which such recipient is
organized, in which its principal office is located or, in the case of any
Lender, its Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Loan Party is located, (c) in the case of a Foreign Lender, any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto, except, in the case of an assignee
pursuant to a request by the Lead Borrower under Section 10.13, to the extent
that such Foreign Lender (or its assignor, if any) was entitled, immediately
prior to such assignment, to receive additional amounts from the Loan Parties
with respect to such withholding tax pursuant to Section 3.01(a), (d) in the
case of a Foreign Lender that designates a new Lending Office, any withholding
tax that is imposed on amounts payable to such Foreign Lender with respect to
the new Lending Office, except to the extent that such Foreign Lender was
entitled, immediately prior to such change in Lending Office, to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 3.01(a), (e) any U.S. federal, state or local backup
withholding tax, and (f) Taxes attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), (g) any U.S. federal withholding tax imposed under FATCA.

 

 
-21-

--------------------------------------------------------------------------------

 

 

“Executive Order” has the meaning set forth in Section .

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 28, 2010 as amended to date, by and among the Lead Borrower, the other
borrowers party thereto, the lenders party thereto, and Wells Fargo Capital
Finance, LLC, as agent.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments related to any Acquisition.

 

“Facility Guaranty” means any Guarantee made by a Guarantor in favor of the
Agent and the Lenders, in form and substance reasonably satisfactory to the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

 

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar to and, in each
case, any regulations promulgated thereunder and any interpretation and other
guidance issued in connection therewith.

 

“Fee Letter” means that certain fee letter dated as of the Closing Date, among
the Borrowers and the Agent, as may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Foreign Asset Control Regulations” has the meaning set forth in Section .

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Loan Party.

  

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Agent in form and substance satisfactory to the Agent and pursuant to which,
among other things, the parties shall agree upon their relative rights with
respect to In-Transit Inventory of a Loan Party purchased from such Foreign
Vendor.

 

 

 
-22-

--------------------------------------------------------------------------------

 

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” means each Subsidiary (other than any CFC) that shall be required to
execute and deliver a Facility Guaranty pursuant to Section .

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

 
-23-

--------------------------------------------------------------------------------

 

 

“Honduras Security Documents” means (i) the Shares Pledge Agreement dated as of
the date hereof by and among the Lead Borrower, Hampshire International, LLC,
Rio Garment S.A. and Agent, and (ii) the Floating Pledge Agreement Over
Inventory, Accounts Receivable, Equipment and Other Assets dated as of the date
hereof between Rio Garment S.A. and Agent.

 

“Inactive Subsidiary” means each of Hampshire Sub II, Inc., a Delaware
corporation, SB Corporation, a Delaware corporation, Hampshire Sub, Inc., a
Delaware corporation, Marisa Christina, Incorporated, a Delaware corporation,
and Marisa Christina Apparel, Inc., a Delaware corporation and collectively, the
“Inactive Subsidiaries”.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)     the maximum amount of all direct or contingent obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

 

(d)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(e)     indebtedness arising from Capital Lease Obligations;

 

(f)     all mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock,
or any warrant, right or option to acquire such Equity Interest (valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends); and

 

(g)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

 
-24-

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section .

 

“Information” has the meaning specified in Section .

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Interest Payment Date” means the first day after the end of each month and the
Termination Date.

 

“Interest Rate Floor” has the meaning specified in the Fee Letter.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrowers’
and/or their Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.

 

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a Foreign Vendor of a Loan
Party from a location outside of the continental United States to a location of
a Loan Party that is within the continental United States.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

 
-25-

--------------------------------------------------------------------------------

 

 

“Inventory Reserves” means, without duplication of any other Reserves or items
to the extent such items are otherwise addressed or excluded through eligibility
criteria, such reserves as may be established from time to time by the Agent in
its Permitted Discretion with respect to the determination of the salability of
the Eligible Inventory, which reflect factors as affect the market value of the
Eligible Inventory or which reflect claims and liabilities that the Agent
determines will need to be satisfied in connection with realization upon the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Agent’s Permitted Discretion, include (but are not limited
to) reserves based on:

 

(a)     Obsolescence;

 

(b)     Shrink;

 

(c)     Imbalance; and

 

(d)     Markdowns.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) the purchase, acquisition or investment in any stocks,
bonds, mutual funds, notes, debentures or other securities or certificates of
deposit. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the applicable L/C Issuer and a Borrower (or any
Subsidiary thereof) or in favor of the applicable L/C Issuer and relating to any
such Letter of Credit.

 

“Joinder” means an agreement, in form and substance reasonably satisfactory to
the Agent pursuant to which, among other things, a Person becomes a party to,
and bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
has statutory priority over the Lien of the Agent in any of the Collateral.

 

 
-26-

--------------------------------------------------------------------------------

 

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, license, authorization and permit of, and agreement with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means any financial institution that, with the consent of the Agent
and the Lead Borrower (and subject to such financial institution’s entry into
agreements reasonably satisfactory to the Agent and Lead Borrower), agrees to
become an L/C Issuer for the purpose of issuing Letters of Credit for the
benefit of the Loan Parties. Any L/C Issuer may, in its Permitted Discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such L/C
Issuer and/or for such Affiliate to act as an advising, transferring, confirming
and/or nominated bank in connection with the issuance or administration of any
such Letter of Credit, in which case the term “L/C Issuer” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any “rule” under the ISP
or any article of UCP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Lease” means any written agreement pursuant to which a Loan Party is entitled
to the use or occupancy of any space in a structure, land, improvements or
premises for any period of time.

 

“Lender” means each Lender having a Revolving Commitment and/or Term Commitment
as set forth on Schedule 2.01 hereto or in the Assignment and Assumption by
which such Person becomes a Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
as such Lender may from time to time notify the Lead Borrower and the Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.

 

 
-27-

--------------------------------------------------------------------------------

 

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.

 

“Letter of Credit Cash Collateral Account” means a non-interest bearing account
established by one or more of the Loan Parties with the Agent or an L/C Issuer,
in which deposits are required to be made in accordance with Sections 2.03(f),
Section 2.05 or 8.02(c).

 

“Letter of Credit Expiration Date” means the day that is three (3) Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. A permanent reduction of the Aggregate Revolving Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Revolving Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s option,
less than) the Aggregate Revolving Commitments.

 

“LIBO Rate” means, as of any date of determination, the greater of (a) one
percent (1.0)% per annum, and (b) the rate per annum for LIBOR as published by
www.bankrate.com (or other commercially available source providing quotations of
LIBOR as designated by the Agent from time to time) for an interest period of
thirty (30) days. If such rate is not available at such time for any reason,
then the “LIBO Rate” shall be the rate per annum determined by the Agent to be
the rate at which deposits in Dollars in the approximate outstanding amount of
the applicable Loans would be offered to major banks in the London interbank
eurodollar market in which Salus participates for an interest period of thirty
(30) days.

 

“LIBO Rate Loan” means a Loan that bears interest at a rate based on the LIBO
Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale, Capital Lease Obligation or other title retention agreement, any easement,
right of way or other encumbrance on title to real property, and any financing
lease having substantially the same economic effect as any of the foregoing) and
(b) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Loan” means any extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Loan, Term Loan or otherwise.

 

“Loan Account” has the meaning assigned to such term in Section .

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Security Documents, each Facility Guaranty, each
Subordination Agreement and any other instrument or agreement now or hereafter
executed and delivered by a Loan Party in connection herewith, each as amended
and in effect from time to time.

 

 
-28-

--------------------------------------------------------------------------------

 

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Lead
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material impairment of the rights and remedies of
the Agent or any Lender under any Loan Document or a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

 

“Material Contract” means with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $250,000 or more or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
such Person.

 

“Maturity Date” means September 26, 2016.

 

“Maximum Rate” has the meaning provided therefor in Section .

 

“Maximum Revolving Loan Amount” means, at any time of determination, the lesser
of (a) the Aggregate Revolving Commitments or (b) the sum of the Borrowing Base
minus the Outstanding Amount of the Term Loan.

 

“Measurement Period” means, as of any date of determination, the most recently
completed twelve (12) fiscal month period of the Lead Borrower and its
Subsidiaries ended on such date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions or has any liability on account of
an ERISA Affiliate.

 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket fees, costs and
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and (C) the Taxes paid or
reasonably estimated to be paid to any Governmental Authorities as a result of
such Disposition; and

 

 
-29-

--------------------------------------------------------------------------------

 

 

(b)     with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary fees (including, without limitation, reasonable legal
fees and fees of accountants) and out-of-pocket costs and expenses, incurred by
such Loan Party or such Subsidiary in connection therewith.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(ii).

 

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing the Revolving Loans made by such Lender, substantially in the form of
Exhibit B-1 or the Term Loan made by such Lender, substantially in the form of
Exhibit B-2.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan (including payments in respect of reimbursement of
disbursements and interest thereon, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

 
-30-

--------------------------------------------------------------------------------

 

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments, occurring on such date; (ii) with
respect to the Term Loan on any date, the aggregate outstanding principal amount
thereof after giving effect to any prepayments or repayments, occurring on such
date; and (iii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date.

 

“Overadvance” means a Credit Extension or other circumstance resulting in
Availability being less than zero.

 

“Participant” has the meaning specified in Section .

 

“Participation Register” has the meaning provided therefor in Section .

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years or to which Borrower has any liability
(including contingent liability on account of any ERISA Affiliate.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)     No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

 

(b)     Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable law;

 

 
-31-

--------------------------------------------------------------------------------

 

 

(c)     The Lead Borrower shall have furnished the Agent with twenty (20) days’
prior written notice of such intended Acquisition and shall have furnished the
Agent with a current draft of the acquisition documents (and final copies
thereof as and when executed), a summary of any due diligence undertaken by the
Loan Parties in connection with such Acquisition, financial statements of the
Person which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Agent may reasonably require, all of which shall be reasonably satisfactory to
the Agent;

 

(d)     Either (i) the legal structure of the Acquisition shall be acceptable to
the Agent in its Permitted Discretion, or (ii) the Loan Parties shall have
provided the Agent with a favorable solvency opinion from an unaffiliated third
party valuation firm reasonably satisfactory to the Agent;

 

(e)     After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

 

(f)     Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or Acquisition of Equity Interests, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement;

 

(g)     If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, such Subsidiary shall have been
joined as a “Borrower” hereunder or as a Guarantor, as the Agent shall
determine, and the Agent shall have received a first priority security and/or
mortgage interest in such Subsidiary’s Equity Interests, Inventory, Accounts,
Real Estate and other property of the same nature as constitutes collateral
under the Security Documents;

 

(h)     The total consideration paid for all such Acquisitions (whether in cash,
tangible property, notes or other property) after the Closing Date shall not
exceed in the aggregate the sum of $25,000,000; and

 

(i)     The Person to be acquired has EBITDA, subject to pro forma adjustments
acceptable to the Agent, for the most recent four quarters prior to the date of
the Acquisition for which financial statements are available, greater than zero,
provided that if Person’s EBITDA is less than $0 the Required Lenders may waive
this condition.

 

 
-32-

--------------------------------------------------------------------------------

 

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment from the perspective of a secured,
asset-based commercial lender.

 

“Permitted Disposition” means any of the following:

 

(a)     Dispositions of inventory in the ordinary course of business;

 

(b)     non-exclusive licenses of Intellectual Property of a Loan Party or any
of its Subsidiaries in the ordinary course of business;

 

(c)     Dispositions of Equipment in the ordinary course of business that is (i)
substantially worn, damaged or obsolete in an amount not to exceed $500,000 per
fiscal year, or, (ii) in the judgment of a Loan Party, no longer useful or
necessary in its business or that of any other Loan Subsidiary;

 

(d)     sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

 

(e)     sales, transfers and Dispositions of delinquent accounts receivable of
any Loan Party or any Subsidiary in the ordinary course of business;

 

(f)     the consummation of any merger, consolidation or amalgamation permitted
by Section 7.04;

 

(g)     the distribution or transfer of any Restricted Payment to the extent
permitted by Section 7.06;

 

(h)     the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any Intellectual Property to
the extent such Intellectual Property is not material to the Borrowers’
business; and

 

(i)     subleases of real property leased by any Loan Party.

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for Taxes, assessment or other governmental charges
that are not yet due or are being contested in compliance with Section 6.04;

 

(b)     Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;

 

(c)     Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

 
-33-

--------------------------------------------------------------------------------

 

 

(d)     Pledges and deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)     Liens in respect of judgments that would not constitute an Event of
Default hereunder;

 

(f)     Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

 

(g)     Liens existing on the Closing Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof;

 

(h)     Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets,
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties other than the proceeds of such fixed or capital assets;

 

(i)     Liens in favor of the Agent;

 

(j)     Statutory Liens of landlords and lessors in respect of rent and the
title and interest of a lessor or sublessor in and to personal property leased
or subleased, in each case extending only to such personal property;

 

(k)     Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Permitted Investments, provided that such
liens (i) attach only to such Investments and (ii) secure only obligations
incurred in the ordinary course and arising in connection with the acquisition
or disposition of such Investments and not any obligation in connection with
margin financing;

 

(l)     Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

 

 
-34-

--------------------------------------------------------------------------------

 

 

(m)     Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

 

(n)     Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are (i) being contested in
good faith by appropriate proceedings, (ii) the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (iii) such contest effectively suspends collection of
the contested obligation and enforcement of any Lien securing such obligation;

 

(o)      Liens securing the unpaid premium value of insurance policies in
connection with the financing of such insurance policies; and

 

(p)     Liens on the assets of the Loan Parties or any of their Subsidiaries
securing the Permitted Refinancing of any Indebtedness secured by any Lien on
such assets permitted hereunder without any change in the assets subject to such
Liens.

 

“Permitted Indebtedness” means:

 

(a)     Indebtedness outstanding on the Closing Date and listed on Schedule 7.03
and any Permitted Refinancing thereof;

 

(b)     Indebtedness of any Loan Party to any other Loan Party;

 

(c)     Purchase money Indebtedness of any Loan Party to finance the acquisition
of any personal property consisting solely of fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof; provided, however,
that the aggregate principal amount of Indebtedness permitted by this clause (c)
shall not exceed $500,000 at any time outstanding;

 

(d)     The Obligations;

 

(e)     Guarantees of any Loan Party with respect to any Indebtedness or any
transaction of any other Loan Party or Subsidiary of a Loan Party permitted
under this Agreement;

 

(f)     Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

(g)     unsecured Indebtedness representing deferred compensation to employees
and officers of the Loan Parties and their Subsidiaries incurred in the ordinary
course of business;

 

 
-35-

--------------------------------------------------------------------------------

 

 

(h)     Indebtedness in respect of cash management services, netting services,
automatic clearinghouse arrangements, overdraft protections, employee credit
card programs and other cash management and similar arrangements in the ordinary
course of business and any Guarantees of a Loan Party’s obligations in respect
thereof;

 

(i)     Indebtedness incurred by any Loan Party or its Subsidiaries in respect
of letters of credit, bank guarantees, bankers' acceptances or similar
instruments in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims, in each case, in the ordinary
course of business; and

 

(k)     obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by any
Loan Party or its Subsidiaries, in each case in the ordinary course of business.

 

“Permitted Investments” means:

 

(a)     readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

(b)     commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

 

(c)     time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)     Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (c) above;

 

 
-36-

--------------------------------------------------------------------------------

 

 

(e)     Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

 

(f)     (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date and (ii) additional
Investments by any Borrower in any other Borrower;

 

(g)     Investments consisting of extensions of credit in the nature of accounts
receivable arising from the grant of trade credit in the ordinary course of
business, Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss; and Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers; and

 

(h)     advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$100,000 to any individual at any time or in an aggregate amount not to exceed
$250,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(i)     Investments in intercompany loans made in the ordinary course of
business among the Borrowers; and

 

(j)     Investments constituting Permitted Acquisitions.

 

“Permitted Overadvance” means an Overadvance made by the Agent, in its Permitted
Discretion, which:

 

(a)     Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties;

 

(b)     Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

 

(c)     Is made to pay any other amount chargeable to any Loan Party hereunder.

 

provided however, that the foregoing shall not result in any claim or liability
against the Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder; provided further that in
no event shall the Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions would exceed the Aggregate
Revolving Commitments (as in effect prior to any termination of the Revolving
Commitments pursuant to Section  hereof).

 

 
-37-

--------------------------------------------------------------------------------

 

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, and reasonable costs, fees, commissions and expenses), (b) the
weighted average life to maturity of such Permitted Refinancing is greater than
or equal to the weighted average life to maturity of the Indebtedness being
Refinanced, (c) such Permitted Refinancing shall not require any scheduled
principal payments due prior to the date three (3) months following the Maturity
Date, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced, (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (f) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Credit Parties than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default,
(g) the interest rate applicable to any such Permitted Refinancing shall not
exceed the then applicable market interest rate, and (h) at the time thereof, no
Default or Event of Default shall have occurred and be continuing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Prepayment Event” means:

 

(a)     any Disposition (other than a Permitted Disposition but including
pursuant to a sale and leaseback transaction) of any property or asset of a Loan
Party;

 

(b)     any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party in an amount in excess of
$200,000, other than any such event in which the proceeds therefrom are required
to be paid to the holder of a Lien on such property or asset having priority
over the Lien of the Agent;

 

(c)     the issuance by a Loan Party of any Equity Interests, other than any
such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for
a Permitted Acquisition, and (iii) as a compensatory or incentive issuance to
any employee, officer, director, or consultant (including under any option
plan), management equity plan, incentive plan or similar type plan);

 

 
-38-

--------------------------------------------------------------------------------

 

 

(d)     the incurrence by a Loan Party of any Indebtedness for borrowed money;
not permitted to be incurred under this Agreement; or

 

(e)     the receipt by any Loan Party of any Extraordinary Receipts.

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights relating thereto and
all leases, tenancies, and occupancies thereof.

 

“Receipts and Collections” has the meaning specified in .

 

“Receivables Reserves” means such Reserves as may be established from time to
time by the Agent in the Agent’s Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Trade
Receivables.

 

“Register” has the meaning specified in Section .

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section .

 

“Request for Credit Extension” means (a) with respect to a Borrowing, a
Revolving Loan Notice, and (b) with respect to an L/C Credit Extension, a Letter
of Credit Application and, if required by the applicable L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the sum of the Aggregate Revolving Commitments and
the then aggregate Outstanding Amount of the Term Loan or, if the Aggregate
Revolving Commitments have been terminated pursuant to Section , Lenders holding
in the aggregate more than fifty percent (50%) of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation being deemed “held” by
such Lender for purposes of this definition); provided, that the Revolving
Commitment of, and the portion in the aggregate of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Reserves” means all Inventory Reserves, Availability Reserves, and Receivables
Reserves.

 

 
-39-

--------------------------------------------------------------------------------

 

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, chief
accounting officer or controller of a Loan Party or any of the other individuals
designated in writing to the Agent by an existing Responsible Officer of a Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder and for whom the Agent has received satisfactory background
checks. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any (i) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of any
Person or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interest, or on account of any return of capital to
such Person’s stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment, and (ii) any management fee or similar type fee.
Without limiting the foregoing, “Restricted Payments” with respect to any Person
shall also include all payments made by such Person with any proceeds of a
dissolution or liquidation of such Person.

 

“Revolving Commitment” means, as to each Lender, its obligation to make
Revolving Loans to the Borrowers in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which the
Lender becomes a party hereto, as applicable.

 

“Revolving Commitment Increase” has the meaning specified in Section 2.15(a).

 

“Revolving Loan” has the meaning specified in Section .

 

“Revolving Loan Increase Effective Date” has the meaning specified in Section
2.15(a).

 

“Revolving Loan Notice” means a notice of a Borrowing, pursuant to , which, if
in writing, shall be substantially in the form of Exhibit A.

 

“S&P” means Standard & Poor’s Ratings Services and any successor thereto.

 

“Salus” means Salus Capital Partners, LLC and its successors.

 

“Salus Entity” has the meaning provided in Section .

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC.

 

 
-40-

--------------------------------------------------------------------------------

 

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

 

“Security Documents” means collectively, the Security Agreement, the Honduras
Security Documents, the Blocked Account Agreements, IP Assignments, and each
other security agreement or other instrument or document executed and delivered
by a Loan Party to the Agent pursuant to this Agreement or any other Loan
Document granting a Lien to secure any of the Obligations.

 

“Settlement Date” has the meaning provided in Section .

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. For purposes of this definition, the amount of all Guarantees on any
date of determination shall be computed as the amount that, in light of all
known facts and circumstances existing at such time, can reasonably be expected
to become an actual or matured liability.

 

“Spot Rate” for a currency means the rate determined by the Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date of such determination; provided that the Agent
may obtain such spot rate from another financial institution designated by the
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

 

 
-41-

--------------------------------------------------------------------------------

 

 

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the applicable L/C Issuer.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings or assessments imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, as to each Lender, its obligation to make a portion of
the Term Loan pursuant to Section 2.01(a) in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Term Lender becomes a
party hereto, as applicable. As of the Closing Date, the aggregate amount of
Term Commitment is $3,000,000.

 

“Term Loan” means the term loan made by the Term Lenders on the Closing Date
pursuant to Section 2.01(a).

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Revolving Commitments are irrevocably terminated (or deemed
terminated) in accordance with , or (iii) the termination of the Revolving
Commitments in accordance with the provisions of Section  hereof.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans plus all L/C Obligations plus the Outstanding Amount of the Term Loan.

 

“Trading with the Enemy Act” has the meaning set forth in Section .

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
of the Uniform Commercial Code; provided further that, if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than State of New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 

 
-42-

--------------------------------------------------------------------------------

 

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in this Agreement), (ii)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d)     Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and any
other contingent Obligations, providing cash collateralization or other
collateral pursuant to the terms of this Agreement as may be otherwise requested
by the Agent) of all of the Obligations other than unasserted contingent
indemnification Obligations.

 

 
-43-

--------------------------------------------------------------------------------

 

 

 

1.03     Accounting Terms Generally.

 

(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

 

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Agent, the Lenders and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (in the case of a ratio or requirement set forth in the Loan
Documents, subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Agent such financial statements as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

1.04     Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06     Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time.

 

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Loans; Reserves.

 

(a)     Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a loan to the Borrowers on the Closing Date in a
principal amount not to exceed the Term Commitment of such Lender. Amounts
repaid in respect of the Term Loan may not be reborrowed, and upon each Lender’s
making of such Term Loan, the Term Commitment of such Term Lender shall be
terminated.

 

 
-44-

--------------------------------------------------------------------------------

 

 

 

(b)     Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrowers from time to time, during the Availability Period on any Business Day
on which the Agent’s office is open to conduct business, subject in each case to
the following limitations:

 

(i)       after giving effect to any Borrowing of Revolving Loans, the aggregate
Outstanding Amount of the Revolving Loans shall not exceed the Maximum Revolving
Loan Amount; and

 

(ii)      after giving effect to any Borrowing of Revolving Loans, the aggregate
Outstanding Amount of the Revolving Loans of any Lender shall not exceed such
Lender’s Revolving Commitment;

 

(iii)     after giving effect to any Borrowing of Revolving Loans, the aggregate
Outstanding Amount of the Revolving Loans plus the Term Loan of any Lender shall
not exceed such Lender’s Applicable Percentage of the Borrowing Base; and

 

(iv)     the Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit.

 

Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section ,
repay under Section , and reborrow Revolving Loans under this Section .

 

(c)     The Inventory Reserves and Availability Reserves as of the Closing Date
are set forth in the Borrowing Base Certificate delivered pursuant to Section 
hereof. The Agent shall have the right, at any time and from time to time after
the Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves; provided that the Agent shall provide the Borrower no less two (2)
Business Days prior written notice of the establishment or increase in any
Reserve imposed after the Closing Date.

 

2.02     Borrowings of Revolving Loans.

 

(a)     Each Borrowing shall be made upon the Lead Borrower’s notice to the
Agent. Each notice by the Lead Borrower pursuant to this Section  must be
delivered to the Agent in writing not later than 12:00 p.m. on the requested
date of the requested Revolving Loan. Each Borrowing shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Revolving Loan Notice shall specify (i) the requested date of the Borrowing
(which shall be a Business Day) and (ii) the principal amount of Revolving Loans
to be borrowed.

 

(b)     Following receipt of a Request for Credit Extension, the Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
requested Revolving Loans and each Lender shall make the amount of its Revolving
Loan available to the Agent in immediately available funds at the Agent’s Office
not later than 1:00 p.m. on the Business Day specified in the applicable
Revolving Loan Notice. Upon satisfaction or waiver of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension hereunder, Section ), the Agent shall use reasonable efforts to make
all funds so received available to the Borrower in like funds by no later than
4:00 p.m. on the day of receipt by the Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Agent by the Borrower.

 

 
-45-

--------------------------------------------------------------------------------

 

 

(c)     The Agent, without the request of the Lead Borrower, may advance as a
Loan any interest, fee, service charge (including direct wire fees), Credit
Party Expenses or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby. The
Agent shall advise the Borrower of any such advance or charge promptly after the
making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and the Borrowers’ obligations under Section . Any
amount which is added to the principal balance of the Loan Account as provided
in this Section  shall bear interest at the interest rate applicable to the
Revolving Loans.

 

(d)     Each Borrowing of Revolving Loans shall be made by the Lenders pro rata
in accordance with their respective Applicable Percentage. The failure of any
Lender to make any Revolving Loan shall neither relieve any other Lender of its
obligation to fund its Revolving Loan in accordance with the provisions of this
Agreement nor increase the obligation of any such other Lender.

 

(e)     The Agent and the Lenders shall have no obligation to make any Loan if
an Overadvance would result. The Agent may, in its Permitted Discretion, make
Permitted Overadvances without the consent of the Borrowers and the Lenders and
the Borrowers and each Lender shall be bound thereby. A Permitted Overadvance is
for the account of the Borrowers and shall constitute a Loan and an Obligation
and shall be repaid by the Borrowers in accordance with the provisions of
Section . The making of any such Permitted Overadvance on any one occasion shall
not obligate the Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The Agent shall have no liability for, and no Loan Party or Credit
Party shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s).

 

2.03     Letters of Credit.

 

(a)     The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, each L/C Issuer
shall (A) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, issue Letters of Credit
for the account of the Borrowers, and amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b) below, and (B) honor
drawings under the Letters of Credit; provided, that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed Maximum Revolving Loan Amount, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender shall not
exceed such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

 
-46-

--------------------------------------------------------------------------------

 

 

(ii)     No Letter of Credit shall be issued if:

 

(A)     the expiry date of such requested Standby Letter of Credit would occur
more than twelve months after the date of issuance or last extension, unless the
applicable L/C Issuer has approved such expiry date; or

 

(B)     the expiry date of such requested Commercial Letter of Credit would
occur more than 120 days after the date of issuance, unless the applicable L/C
Issuer has approved such expiry date; or

 

(C)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the applicable L/C Issuer has
approved such expiry date.

 

(iii)     No Letter of Credit shall be issued without the prior consent of the
Agent if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the
applicable L/C Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
applicable L/C Issuer shall prohibit, or request that the applicable L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the applicable L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the applicable L/C Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the applicable L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the applicable L/C Issuer is not otherwise compensated for;

 

(B)     the issuance of such Letter of Credit would violate one or more policies
of the applicable L/C Issuer applicable to letters of credit generally;

 

 
-47-

--------------------------------------------------------------------------------

 

 

(C)     except as otherwise agreed by the Agent and the applicable L/C Issuer,
such Letter of Credit is in an initial Stated Amount less than $50,000, in the
case of a Commercial Letter of Credit, or $250,000, in the case of a Standby
Letter of Credit;

 

(D)     such Letter of Credit is to be denominated in a currency other than
Dollars; provided that if the applicable L/C Issuer, in its Permitted
Discretion, issues a Letter of Credit denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in Dollars based on the Spot Rate; or

 

(E)     such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder.

 

(iv)     The applicable L/C Issuer shall not amend any Letter of Credit if (A)
such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(v)     Each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in Article IX included such L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to such L/C Issuer.

 

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the applicable L/C Issuer
(with a copy to the Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by such L/C Issuer
and the Agent not later than 11:00 a.m. at least two Business Days (or such
other date and time as the Agent and such L/C Issuer may agree in a particular
instance in their Permitted Discretion) prior to the proposed issuance date or
date of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the Agent and such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Agent or such L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the Agent and the applicable L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Agent or such L/C Issuer may reasonably require.
Additionally, the Lead Borrower shall furnish to the applicable L/C Issuer and
the Agent such other documents and information pertaining to such requested
Letter of Credit issuance or amendment, and any Issuer Documents (including, if
requested by the applicable L/C Issuer, a Standby Letter of Credit Agreement or
Commercial Letter of Credit Agreement, as applicable), as the applicable L/C
Issuer or the Agent may reasonably require.

 

 
-48-

--------------------------------------------------------------------------------

 

 

(ii)     Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Agent (by telephone or in writing)
that the Agent has received a copy of such Letter of Credit Application from the
Lead Borrower and, if not, such L/C Issuer will provide the Agent with a copy
thereof. Unless the applicable L/C Issuer has received written notice from any
Lender, the Agent or any Loan Party, at least one (1) Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied or unless the applicable L/C Issuer would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), then, subject to the terms and conditions hereof, the applicable
L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the applicable Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.

 

(iii)     Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Lead
Borrower and the Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)     Drawings. Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable L/C Issuer
shall notify the Lead Borrower and the Agent thereof not less than two (2)
Business Days prior to the Honor Date (as defined below); provided, however,
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the applicable L/C Issuer with
respect to any such payment. Any notice given by the applicable L/C Issuer or
the Agent pursuant to this Section 2.03(c) may be given by telephone if promptly
confirmed in writing; provided, that the lack of such a prompt confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(d)     Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

 
-49-

--------------------------------------------------------------------------------

 

 

(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)      the existence of any claim, counterclaim, setoff, defense or other
right that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

 

(vi)    the fact that any Default or Event of Default shall have occurred and be
continuing.

 

(vii)   The Lead Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Lead Borrower’s instructions or other
irregularity, the Lead Borrower will promptly notify the Agent and the
applicable L/C Issuer. The Borrowers shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

 
-50-

--------------------------------------------------------------------------------

 

 

(e)     Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, the Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the applicable L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
applicable L/C Issuer, the Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the applicable L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(d) or for any action, neglect or omission under or in
connection with any Letter of Credit or Issuer Documents, including, without
limitation, the issuance or any amendment of any Letter of Credit, the failure
to issue or amend any Letter of Credit, or the honoring or dishonoring of any
demand under any Letter of Credit, and such action or neglect or omission will
bind the Borrowers; provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential,
exemplary or punitive damages suffered by the Borrowers which the Borrowers
prove were caused by the applicable L/C Issuer’s willful misconduct or gross
negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit; provided, further, that any claim against the applicable L/C
Issuer by the Borrowers for any loss suffered or incurred by the Borrowers shall
be reduced by an amount equal to the sum of (i) the amount (if any) saved by the
Borrowers as a result of the breach or other wrongful conduct that allegedly
caused such loss, and (ii) the amount (if any) of the loss that would have been
avoided had the Borrowers taken all reasonable steps to mitigate such loss,
including, without limitation, by enforcing their rights against any beneficiary
and, in case of a claim of wrongful dishonor, by specifically and timely
authorizing the applicable L/C Issuer to cure such dishonor. In furtherance and
not in limitation of the foregoing, the applicable L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the applicable L/C Issuer may refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit and may disregard any requirement in a Letter of Credit that
notice of dishonor be given in a particular manner and any requirement that
presentation be made at a particular place or by a particular time of day), and
the applicable L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The applicable L/C Issuer shall not be responsible
for the wording of any Letter of Credit (including, without limitation, any
drawing conditions or any terms or conditions that are ineffective, ambiguous,
inconsistent, unduly complicated or reasonably impossible to satisfy),
notwithstanding any assistance the applicable L/C Issuer may provide to the
Borrowers with drafting or recommending text for any Letter of Credit
Application or with the structuring of any transaction related to any Letter of
Credit, and the Borrowers hereby acknowledge and agree that any such assistance
will not constitute legal or other advice by the applicable L/C Issuer or any
representation or warranty by the applicable L/C Issuer that any such wording or
such Letter of Credit will be effective. Without limiting the foregoing, the
applicable L/C Issuer may, as it deems appropriate, modify or alter and use in
any Letter of Credit the terminology contained on the Letter of Credit
Application for such Letter of Credit.

 

 
-51-

--------------------------------------------------------------------------------

 

 

(f)     Cash Collateral. The Borrowers shall immediately Cash Collateralize,
with the proceeds of Revolving Loans, the Outstanding Amount of all L/C
Obligations with respect to any Standby Letter of Credit or Commercial Letter of
Credit upon the issuance thereof in an amount equal to one hundred percent
(100%) of the Outstanding Amount of such L/C Obligations (other than L/C
Obligations with respect to a Standby Letter of Credit or Commercial Letter of
Credit denominated in a currency other than Dollars, which L/C Obligations shall
be Cash Collateralized in an amount equal to one hundred five percent (105%) of
the Outstanding Amount of such L/C Obligations collateralized at the Spot Rate).
In furtherance thereof, on the date of issuance of each Standby Letter of Credit
or Commercial Letter of Credit hereunder, the Borrowers shall request a
Revolving Loan to be disbursed on such date in order to Cash Collateralize the
Outstanding Amount of all such L/C Obligations with respect to such Standby
Letter of Credit or Commercial Letter of Credit in accordance with this Section
2.03(f). Cash Collateral shall be maintained in a Letter of Credit Cash
Collateral Account. If at any time the Agent or the applicable L/C Issuer
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Agent or the applicable L/C Issuer or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations with respect to Standby Letters of Credit or Commercial
Letters of Credit, the Borrowers will, forthwith upon demand by the Agent, pay
to the Agent, as additional funds to be deposited as Cash Collateral, an amount
equal to the excess of (x) such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as Cash Collateral that the Agent determines
to be free and clear of any such right and claim. Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse the
applicable L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

 

(g)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Lead Borrower when a Letter of Credit is issued,
(i) the rules of the ISP and the UCP shall apply to each Standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each Commercial Letter of
Credit.

 

(h)     Documentary and Processing Charges Payable to L/C Issuer. The Borrowers
shall pay directly to the applicable L/C Issuer, for its own account, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect pursuant to the schedule of such fees furnished to
the Borrowers from time to time. Such customary fees and standard costs and
charges are due and payable as determined by the Borrowers and the applicable
L/C Issuer.

 

 
-52-

--------------------------------------------------------------------------------

 

 

(i)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

2.04     Prepayments.

 

(a)     If for any reason (i) if outstanding Revolving Loan and L/C Credit
Extensions exceed the Aggregate Revolving Commitments, and/or (ii) if the Total
Outstandings exceed the Borrowing Base, the Borrowers shall immediately prepay
the Revolving Loans in an aggregate amount equal to such excess.

 

(b)     The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations with respect to all Standby Letters of Credit and Guaranteed
Commercial Letters of Credit (to the extent that any such L/C Obligations are
not already Cash Collateralized) with proceeds and collections received by the
Loan Parties to the extent so required under the provisions of Section  hereof.

 

(c)     The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations with respect to all Standby Letters of Credit and Guaranteed
Commercial Letters of Credit (to the extent that any such L/C Obligations are
not already Cash Collateralized) in an amount equal to the Net Cash Proceeds
received by a Loan Party on account of a Prepayment Event.

 

(d)     Upon the expiration of any Letter of Credit, or any reduction in the
amount of any Letter of Credit, the Borrowers shall immediately prepay the Loans
then outstanding with the cash collateral held by the applicable L/C Issuer on
account of such Letter of Credit in an amount equal to (i) in the case of the
expiration of such Letter of Credit, the aggregate amount of Cash Collateral
held by the applicable L/C Issuer on account of such Letter of Credit prior to
giving effect to such prepayment, and (ii) in the case of any reduction in the
amount of such Letter of Credit, (A) the aggregate amount of Cash Collateral
held by the applicable L/C Issuer on account of such Letter of Credit prior to
giving effect to such prepayment minus (B) the amount of cash collateral
required to Cash Collateralize the aggregate undrawn amount available to be
drawn on such Letter of Credit, after giving effect to the reduction thereof, in
accordance with Section 2.03(f).

 

(e)     Prepayments made pursuant to Sections 2.04(b), (c) and (d) above, first,
shall be applied ratably to the outstanding Revolving Loans; second, shall be
used to Cash Collateralize the remaining L/C Obligations with respect to all
Standby Letters of Credit and Guaranteed Commercial Letters of Credit (to the
extent that any such L/C Obligations are not already Cash Collateralized);
third, shall be applied ratably to the outstanding Term Loan; and fourth, the
amount remaining, if any, after the prepayment in full of all Revolving Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full may be retained by the Borrowers for use in the ordinary
course of their business. Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrowers or any other Loan
Party) to reimburse the applicable L/C Issuer.

 

 
-53-

--------------------------------------------------------------------------------

 

 

2.05     Termination or Reduction of Commitments.

 

(a)     The Borrowers may, upon irrevocable notice from the Borrowers to the
Agent, at any time or from time to time voluntarily prepay the Term Loan in
whole or in part; provided, that (i) such notice must be received by the Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of prepayment
and (ii) any prepayment shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment. The Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. All fees (including, without
limitation, any early termination fee) and interest in respect of the Term Loan
accrued until the effective date of the prepayment of the Term Loan shall be
paid on the effective date of such prepayment. If such notice is given by the
Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Each such prepayment shall be applied to the Term Loan in accordance with each
Lender’s Applicable Percentage.

 

(b)     The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, terminate the Aggregate Revolving Commitments or the Letter of Credit
Sublimit or from time to time permanently reduce the Aggregate Revolving
Commitments or the Letter of Credit Sublimit; provided that (i) any such notice
shall be received by the Agent not later than 11:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000 or any whole multiple of $500,000
in excess thereof, and (iii) the Borrowers shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Revolving Commitments, and (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit.

 

(c)     If, after giving effect to any reduction of the Aggregate Revolving
Commitments or the Letter of Credit Sublimit, the Letter of Credit Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.

 

(d)     The Agent will promptly notify the Lenders of any termination or
reduction of the Aggregate Revolving Commitments or the Letter of Credit
Sublimit under this Section 2.05. Upon any reduction of the Aggregate Revolving
Commitments, the Revolving Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees, early termination fees and Letter of Credit
Fees) and interest in respect of the Aggregate Revolving Commitments accrued
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

 
-54-

--------------------------------------------------------------------------------

 

 

2.06     Repayment of Loans. The Borrowers shall repay to the Lenders on the
Termination Date the Outstanding Amount of the Revolving Loans, the Outstanding
Amount of the Term Loan and all other outstanding Obligations outstanding on
such date.

 

2.07     Interest.

 

(a)     Subject to the provisions of Section  below, each Revolving Loan and the
Term Loan shall bear interest on the outstanding principal amount thereof at a
rate per annum equal to the Base Rate plus the Applicable Margin; provided, that
notwithstanding fluctuations in the Base Rate, the effective interest rate
payable by Borrowers with respect to Revolving Loans, the Term Loan and other
Obligations pursuant to Section 2.07(a) shall at no time be less than the
Interest Rate Floor, which minimum interest rate will apply regardless of
fluctuations in the Base Rate that would otherwise cause the interest rate
applicable to Loans to be less than such Interest Rate Floor.

 

(b)     If any amount payable under any Loan Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. If any other
Event of Default exists, then the Agent may, and upon the request of the
Required Lenders, Agent shall, notify the Lead Borrower that all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate and thereafter such Obligations
shall bear interest at the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08     Fees. The Borrowers shall pay to the Agent for its own account and to
the Agent, for the ratable benefit of the Lenders (as applicable) fees in the
amounts, and at the times, specified in the Fee Letter.

 

2.09     Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made. For purposes of
the calculation of interest on the Loans and the Outstanding Amount, all
payments made by or on account of the Borrowers shall be deemed to have been
applied to the Loans on the Business Day following the Business Day of such
funds are received by Agent if such payments are received not later than 2:00
p.m. Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

 
-55-

--------------------------------------------------------------------------------

 

 

2.10     Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a
Revolving Note and/or Term Note, which shall evidence such Lender’s Revolving
Loans or portion of the Term Loan, as applicable, in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto. Upon
receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, together
with such Lender’s agreement to provide the Borrowers with customary
indemnification with respect to such lost, stolen, destroyed or mutilated
Note(s), the Borrowers will issue, in lieu thereof, a replacement Note in favor
of such Lender, in the same principal amount thereof and otherwise of like
tenor.

 

(b)     Agent shall render monthly statements regarding the Loan Account to the
Lead Borrower including principal, interest, fees, and including an itemization
of all charges and expenses constituting Credit Party Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Credit
Parties unless, within thirty (30) days after receipt thereof by the Lead
Borrower, the Lead Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

 

2.11     Payments Generally; Agent’s Clawback.

 

(a)     General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received after 2:00 p.m. on the date specified herein by the Agent
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue and shall be calculated pursuant to
Section . If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

 
-56-

--------------------------------------------------------------------------------

 

 

(b)     Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to 12:00 noon on the date of such Borrowing
that such Lender will not make available to the Agent such Lender’s share of
such Borrowing, the Agent may assume that such Lender has made such share
available on such date in accordance with Section  and may, in reliance upon
such assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender agrees to pay to the Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Agent, at the interest rate applicable to Revolving Loans. If the Borrowers and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Loan Borrowing to the Agent, then the amount so paid shall
constitute such Lender’s Revolving Loan included in such Borrowing. Any payment
by the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the Agent. A
notice of the Agent to any Lender or the Borrowers with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

(c)     Payments by Borrowers; Presumptions by Agent. Unless the Agent shall
have received notice from the Lead Borrower prior to the time at which any
payment is due to the Agent for the account of the Lenders hereunder that the
Borrowers will not make such payment, the Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the applicable L/C Issuer, as
the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the applicable L/C Issuer,
as the case may be, severally agrees to repay to the Agent forthwith on demand
the amount so distributed to such Lender or the applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the interest rate applicable to Revolving Loans. A
notice of the Agent to any Lender or the Borrowers with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 

(d)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of Section 
hereof), the Agent shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

 
-57-

--------------------------------------------------------------------------------

 

 

 

(e)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans and the Term Loan and to make payments hereunder are
several and not joint. The failure of any Lender to make any Revolving Loan or
any portion of the Term Loan, to fund any such participation or to make any
payment hereunder on any date required hereunder shall not relieve any Lender of
its corresponding obligation to do so on such date, and no Lender (as
applicable) shall be responsible for the failure of any other Lender (as
applicable) to so make its Revolving Loan or portion of the Term Loan (as
applicable), to purchase its participation or to make its payment hereunder.

 

(f)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.12     Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in any Lender’s receiving payment of a proportion
of the aggregate amount of Obligations in respect of Revolving Loans or the Term
Loan greater than its pro rata share thereof as provided herein (including, in
each case, as in contravention of the priorities of payment set forth in
Section ), then the Credit Party receiving such greater proportion shall (a)
notify the Agent of such fact, and (b) purchase (for cash at face value)
participations in the Obligations of the other Lenders or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Credit Parties ratably and in the priorities set forth in
Section , provided that:

 

(i)      if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)     the provisions of this Section 2.12 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of its Revolving Loans or subparticipation in L/C Obligations to any
assignee or participant, other than to a Borrower or any Subsidiary thereof (as
to which the provisions of this Section 2.12 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13     Settlement Amongst Lenders.

 

 
-58-

--------------------------------------------------------------------------------

 

 

(a)     The amount of each Lender’s Applicable Percentage of outstanding
Revolving Loans shall be computed weekly (or more frequently in the Agent’s
Permitted Discretion) and shall be adjusted upward or downward based on all
Revolving Loans and repayments of Revolving Loans received by the Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Agent.

 

(b)     The Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Revolving Loans
for the period and the amount of repayments received for the period. As
reflected on the summary statement, (i) the Agent shall transfer to each Lender
its Applicable Percentage of repayments, and (ii) each Lender shall transfer to
the Agent (as provided below) or the Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Revolving Loans made by each Lender shall be equal to
such Lender’s Applicable Percentage of all Revolving Loans outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Agent by the Lenders and is received prior to 1:00 p.m. on a Business Day,
such transfers shall be made in immediately available funds no later than 3:00
p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent. If
and to the extent any Lender shall not have so made its transfer to the Agent,
such Lender agrees to pay to the Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent, equal to the interest rate applicable to the
Revolving Loans plus any administrative, processing, or similar fees customarily
charged by the Agent in connection with the foregoing.

 

2.14     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section .

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section  shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Lead Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Revolving Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; third, if so
determined by the Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Revolving Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Revolving Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Revolving Loans were made at a time when the conditions set
forth in Section  were satisfied or waived, such payment shall be applied solely
to pay the Revolving Loans of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Revolving Loans of such Defaulting
Lender until such time as all Revolving Loans are held by the Lenders pro rata
in accordance with the Revolving Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

 
-59-

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any fee payable under
the Fee Letter for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)     With respect to any fee payable under the Fee Letter not required to be
paid to any Defaulting Lender pursuant to clause (A) above, the Borrowers shall
not be required to pay the remaining amount of any such fee.

 

(b)     Defaulting Lender Cure. If the Lead Borrower and the Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lenders having
been a Defaulting Lender.

 

 
-60-

--------------------------------------------------------------------------------

 

 

2.15     Increase in Commitments.

 

(a)     Uncommitted Increase.

 

(i)     Request for Increase. Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the Agent (which shall promptly
notify the Lenders), the Lead Borrower may from time to time, request an
increase in the Aggregate Revolving Commitments by an amount (for all such
requests) not exceeding $20,000,000 (the “Revolving Commitment Increase”);
provided that (i) any such request for an increase shall be in a minimum amount
of $5,000,000, (ii) the Lead Borrower may make a maximum of three such requests,
and (iii) the amount of the Aggregate Revolving Commitments shall not exceed
$47,000,000. At the time of sending such notice, the Lead Borrower (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to the Lenders).

 

(ii)     Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Revolving Commitment
and, if so, whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment.

 

(iii)     Notification by Agent; Additional Lenders. The Agent shall notify the
Lead Borrower and each Lender of the Lenders’ responses to each request made
hereunder.

 

(iv)     Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased in accordance with this Section 2.15, the Agent, in consultation
with the Lead Borrower, shall determine the effective date (the “Revolving Loan
Increase Effective Date”) and the final allocation of such increase. The Agent
shall promptly notify the Lead Borrower and the Lenders of the final allocation
of such increase and the Revolving Loan Increase Effective Date and on the
Revolving Loan Increase Effective Date (i) the Aggregate Revolving Commitments
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Revolving Commitment Increases, and (ii) Schedule 2.01
shall be deemed modified, without further action, to reflect the revised
Revolving Commitments and Applicable Percentages of the Lenders.

 

(b)     Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Revolving Commitment Increase, (i) the Lead Borrower shall
deliver to the Agent a certificate of each Loan Party dated as of the Revolving
Loan Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such Revolving
Commitment Increase, and (B) certifying that, before and after giving effect to
such Revolving Commitment Increase, (1) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Revolving Loan Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) no Default or Event of Default exists or would arise
therefrom, (ii) the Lead Borrower shall deliver to the Agent a revised Business
Plan; (iii) the Lead Borrower shall have paid such fees and other compensation
to each Lender as the Lead Borrower and such Lender shall agree, including,
without limitation, the Commitment Increase Origination Fee; (iv) the Lead
Borrower shall have paid such arrangement fees to the Agent as the Lead Borrower
and the Agent may agree; and (v) no Default or Event of Default exists. The
Borrowers shall prepay any Revolving Loans outstanding on the Revolving Loan
Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.04) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Revolving Commitments under this Section 2.15.

 

 
-61-

--------------------------------------------------------------------------------

 

 

 

(c)     Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or to the contrary.

 

2.16     Joint and Several Liability of the Borrowers.

 

(a)     Notwithstanding anything in this Agreement or any other Loan Documents
to the contrary, each Borrower, jointly and severally, in consideration of the
financial accommodations to be provided by the Lenders under this Agreement and
the other Loan Documents, for the mutual benefit, directly and indirectly, of
each Borrower and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other the Borrowers, with respect to the payment
and performance of all of the Obligations, it being the intention of the parties
hereto that all of the Obligations shall be the joint and several obligations of
each Borrower without preferences or distinction among them. The Borrowers shall
be liable for all amounts due to the Lenders under this Agreement, regardless of
which Borrower actually receives the Revolving Loans, or for which a Letter of
Credit was issued on its behalf hereunder or the amount of such Revolving Loans
received or the manner in which the Lenders account for such Revolving Loans,
Letters of Credit or other extensions of credit on their books and records. The
Obligations of the Borrowers with respect to Revolving Loans made to one of
them, and the Obligations arising as a result of the joint and several liability
of one of the Borrowers hereunder, with respect to Revolving Loans made to the
other of the Borrowers hereunder, shall be separate and distinct obligations,
but all such other Obligations shall be primary obligations of all Borrowers.

 

(b)     If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

 

 
-62-

--------------------------------------------------------------------------------

 

 

(c)     Except as otherwise expressly provided in this Agreement, to the extent
permitted by law, each Borrower, in its capacity as a joint and several obligor
in respect of the obligations of the other Borrowers, hereby waives notice of
acceptance of its joint and several liability, notice of occurrence of any
Default or Event of Default (except to the extent notice is expressly required
to be given pursuant to the terms of this Agreement), or of any demand for any
payment under this Agreement or the other Loan Documents, notice of any action
at any time taken or omitted by Lender under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind (other than those not permitted to
be waived by the UCC or applicable law) in connection with this Agreement and
the other Loan Documents. Each Borrower hereby assents to, and waives notice of,
any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or any Lender at any time or times in
respect of any default by the other Borrowers in the performance or satisfaction
of any term, covenant, condition or provision of this Agreement, any and all
other indulgences whatsoever by the Agent or any Lender in respect of any of the
obligations hereunder, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of such
obligations or the addition, substitution or release, in whole or in part, of
the other Borrowers. Without limiting the generality of the foregoing, each
Borrower, in its capacity as a joint and several obligor in respect of the
obligations of the other Borrowers, assents to any other action or delay in
acting or any failure to act on the part of Agent or any Lender, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder which might, but for the provisions of this Section 2.16, afford
grounds for terminating, discharging or relieving such Borrower, in whole or in
part, from any of its obligations under this Section 2.16, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.16
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 2.16 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Lender. The joint and several liability of the
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

 

(d)     The provisions of this Section 2.16 are made for the benefit of each
Lender and its successors and assigns and may be enforced by them from time to
time against any Borrower as often as occasion therefor may arise and without
requirement on the part of such Lender first to marshal any of its claims or to
exercise any of its rights against the other Borrowers or to exhaust any
remedies available to it against the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.16 shall remain in
effect until the Obligations have been paid in full. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.16 will forthwith be reinstated and in effect as
though such payment had not been made.

 

 
-63-

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding any provision to the contrary contained herein or in any
of the other Loan Documents, to the extent the obligations of a Borrower shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).

 

(f)     With respect to the Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Revolving Loans or
other extensions of credit made to the other Borrowers hereunder, each of the
Borrowers waives, until the Obligations have been paid in full and the
termination of this Agreement, any right to enforce any right of subrogation or
any remedy which any Lender now has or may hereafter have against any Borrower,
any endorser or any guarantor of all or any part of the Obligations, and any
benefit of, and any right to participate in, any security or collateral given to
such Lender. Any claim which any Borrower may have against any other Borrower
with respect to any payments to any Lender hereunder or under any of the other
Loan Documents are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, until after all of the Obligations have been paid in
full. Upon the occurrence of any Event of Default and for so long as the same is
continuing, the Lenders may proceed directly and at once, without notice,
against (i) with respect to Obligations of the Borrowers, either one or more of
them or (ii) with respect to Obligations of any Borrower, to collect and recover
the full amount, or any portion of the applicable Obligations, without first
proceeding against the other Borrowers or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that the Lenders shall be under no obligation to marshal any assets in favor of
Borrowers or against or in payment of any or all of the Obligations.

 

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01     Taxes.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01(a)) the Agent, the Lender or the
applicable L/C Issuer, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrowers
shall make such deductions and (iii) the Borrowers shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

 
-64-

--------------------------------------------------------------------------------

 

 

 

(b)     Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agent, each Lender and each L/C Issuer, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent, such Lender, or such L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender or a L/C Issuer (with a
copy to the Agent), or by the Agent on its own behalf or on behalf of the Agent
or a Lender, shall be conclusive absent manifest error.

 

(d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrower shall deliver to the Agent a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

 

(e)     Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Such delivery shall be provided
on or prior to the Closing Date and on or before such documentation expires or
becomes obsolete or after the occurrence of an event requiring a change in the
documentation most recently delivered. In addition, any Lender if requested by
the Lead Borrower or the Agent (e.g. a Form W-9), shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Lead Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Lead Borrower or the Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

 
-65-

--------------------------------------------------------------------------------

 

 

(i)      duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii)     duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax (e.g. a
Form W-81MY) duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(f)     Treatment of Certain Refunds. If the Agent or any Lender determines, in
its Permitted Discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section 3.01, it shall pay to the Lead Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrowers under this Section 3.01 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent, such Lender or L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of the
Agent, such Lender or L/C Issuer, agree to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent, or such Lender or such L/C Issuer in the
event the Agent, or such Lender or L/C Issuer is required to repay such refund
to such Governmental Authority. This subsection shall not be construed to
require the Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

 

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Agent, any obligation of such Lender to make or continue LIBO Rate
Loans shall be suspended until such Lender notifies the Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Agent), prepay or, if applicable, convert all LIBO
Rate Loans of such Lender to Base Rate Loans immediately. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted. Such Base Rate Loans shall bear interest at a
rate equal to the Base Rate plus an applicable margin determined by the Agent in
its reasonable discretion.

 

 
-66-

--------------------------------------------------------------------------------

 

 

3.03     Inability to Determine Rates. If the Required Lenders determine that
for any reason that (a) adequate and reasonable means do not exist for
determining the LIBO Rate, or (b) the LIBO Rate does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Lead Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBO Rate Loans shall be suspended until the Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Lead Borrower may revoke any pending request for a Borrowing
of LIBO Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Base Rate Loans in the amount specified therein.
Such Base Rate Loans shall bear interest at a rate equal to the Base Rate plus
an applicable margin determined by the Agent in its reasonable discretion.

 

3.04     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or any L/C Issuer;

 

(ii)     subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit or any Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section 
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or such L/C Issuer); or

 

(iii)     impose on any Lender or any L/C Issuer any other condition, cost or
expense affecting this Agreement;

 

and the result of any of the foregoing shall be to increase the cost to such L/C
Issuer of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by such Lender or such L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer in accordance with Section 3.04(c), the Borrowers will pay to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

 
-67-

--------------------------------------------------------------------------------

 

 

(b)     Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitments of such Lender or the Loans made by
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s or such
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time, upon the request of such Lender or such L/C Issuer in accordance with
Section 3.04(c), the Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section 3.04 and delivered to the Lead Borrower, together
with such Person’s request for compensation under subsection (a) or (b) of this
Section 3.04, shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

3.05     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.02, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.02,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

 
-68-

--------------------------------------------------------------------------------

 

 

(b)     Replacement of Lenders. If the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section , the Borrower may replace such Lender in
accordance with Section .

 

3.06     Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Revolving Commitments and repayment
of the Revolving Loans, Term Loan and all other Obligations hereunder.

 

3.07     Designation of Lead Borrower as Borrowers’ Agent.

 

(a)     Each Borrower hereby designates and appoints the Lead Borrower as such
Borrower’s agent to obtain Credit Extensions, the proceeds of which shall be
available to each Borrower for such uses as are permitted under this Agreement.
As the disclosed principal for its agent, each Borrower shall be obligated to
each Credit Party on account of Credit Extensions so made as if made directly by
the applicable Credit Party to such Borrower, notwithstanding the manner by
which such Credit Extensions are recorded on the books and records of the Lead
Borrower and of any other Borrower. In addition, each Loan Party other than the
Borrowers hereby designates and appoints the Lead Borrower as such Loan Party’s
agent to represent such Loan Party in all respects under this Agreement and the
other Loan Documents, including, without limitation, for purposes of receipt of
all notices to be delivered by Credit Parties to Borrowers under this Agreement
and the other Loan Documents.

 

(b)     Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)     The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

 

Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01     Conditions of Initial Credit Extension. The obligation of each Lender
and L/C Issuer to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

 
-69-

--------------------------------------------------------------------------------

 

 

(a)     The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif “
via e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party or the
Lenders, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Agent:

 

(i)       executed counterparts of this Agreement;

 

(ii)      a Note executed by the Borrowers in favor of each Lender requesting a
Note;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

 

(iv)     copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

 

(v)     an opinion of (i) Blank Rome LLP, U.S. counsel to the Loan Parties, and
(ii) Arias & Munoz, Honduras counsel to the Agent, each addressed to the Agent
and Lenders, as to such matters concerning the Loan Parties and the Loan
Documents as the Agent may reasonably request;

 

(vi)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.01 and 4.02(b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the most recent audited financial statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect, (C) to the Solvency of the Loan Parties, taken as a whole, as of
the Closing Date after giving effect to the transactions contemplated hereby,
and (D) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

 

 
-70-

--------------------------------------------------------------------------------

 

 

(vii)   evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;

 

(viii)  a payoff letter from Wells Fargo Capital Finance, LLC, agent for the
lenders under the Existing Credit Agreement reasonably satisfactory in form and
substance to the Agent evidencing that the Existing Credit Agreement have been
or concurrently with the Closing Date are being terminated, all obligations
thereunder are being paid in full, and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Closing Date are
being released;

 

(ix)     the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

 

(x)     all other Loan Documents, each duly executed by the applicable Loan
Parties;

 

(xi)    results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, and releases or subordination
agreements reasonably satisfactory to the Agent are being tendered concurrently
with such extension of credit or other arrangements reasonably satisfactory to
the Agent for the delivery of such termination statements and releases,
satisfactions and discharges have been made;

 

(xii)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been, or concurrently with the Closing Date are, so
filed, registered or recorded to the reasonable satisfaction of the Agent, (B)
DDA Notifications and Blocked Account Agreements required pursuant to Section 
hereof, (C) control agreements with respect to the Loan Parties’ securities and
investment accounts, (D) Collateral Access Agreements as required by the Agent
for locations holding Collateral of a value in excess of $100,000, and (E)
Customs Broker/Carrier Agreement as required by Agent for each of customs
brokers, freight forwarders, consolidators and/or carriers used by the Loan
Parties; and

 

(xiii)    such other assurances, certificates, documents, consents or opinions
as the Agent or its counsel reasonably may require.

 

(b)     After giving effect to (i) the first funding under the Loans, and (ii)
(iii) all Letters of Credit to be issued at, or immediately subsequent to, such
establishment, Availability shall be not less than $3,500,000.

 

 
-71-

--------------------------------------------------------------------------------

 

 

(c)     The Agent shall have received a Borrowing Base Certificate dated the
Closing Date, relating to the period no later than the end of the previous week,
and executed by a Responsible Officer of the Lead Borrower.

 

(d)     The Agent shall be reasonably satisfied that there has been no Material
Adverse Effect since the date of the most recent audited financial statements.

 

(e)     The Agent shall have received and approved the Borrowers’ Business Plan.

 

(f)     The Agent shall have received and be reasonably satisfied with all
background investigations reports received with respect to the owners of the
Equity Interests of the Borrowers and the management of the Loan Parties.

 

(g)     There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(h)     There shall not have occurred any default of any Material Contract of
any Loan Party.

 

(i)     The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.

 

(j)     All fees and expenses required to be paid to the Agent on or before the
Closing Date, including fees, charges and disbursements of counsel to the Agent
to the extent invoiced prior to or on the Closing Date, shall have been paid in
full, and all fees and expenses required to be paid to the Lenders on or before
the Closing Date shall have been paid in full.

 

(k)     The Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

(l)     The Agent and the Lenders shall have received audited financial
statements of the Lead Borrower and its Subsidiaries for the fiscal year ended
December 31, 2012 and the fiscal year ended December 31, 2011.

 

(m)     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section , each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

 
-72-

--------------------------------------------------------------------------------

 

 

4.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension and each L/C Issuer to issue each Letter
of Credit is subject to the following conditions precedent:

 

(a)     The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (ii) in the case of
any representation and warranty qualified by materiality, they shall be true and
correct in all respects and (iii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section 
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section ;

 

(b)     No Default or Event of Default shall exist, or would result immediately
after giving effect to such proposed Credit Extension or from the application of
the proceeds thereof;

 

(c)     The Agent and if applicable, the applicable L/C Issuer, shall have
received a Request for Credit Extension in accordance with the requirements
hereof;

 

(d)     No event or circumstance which could reasonably be expected to result in
a Material Adverse Effect shall have occurred; and

 

(e)     No Overadvance shall result from such Credit Extension.

 

Each Request for Credit Extension submitted by the Borrowers shall be deemed to
be a representation and warranty by the Borrowers that the conditions specified
in Sections  (b), (d) and (e) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but until the Required Revolving
Lenders otherwise direct the Agent to cease making Revolving Loans and direct
each L/C Issuer to cease issuing Letters of Credit, the Lenders will fund their
Applicable Percentage of all Revolving Loans whenever made or issued, which are
requested by the Borrower and which, notwithstanding the failure of the Loan
Parties to comply with the provisions of this Article IV, agreed to by the
Agent; provided, however, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights or the Credit Parties as a result of any such failure to comply.

 

Article V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans
hereunder, each Loan Party represents and warrants to the Agent and the other
Credit Parties that:

 

 
-73-

--------------------------------------------------------------------------------

 

 

5.01     Existence, Qualification and Power. Each Loan Party (a) is a
corporation, limited liability company, partnership or limited partnership, duly
incorporated, organized or formed, validly existing and, where applicable, in
good standing under the Laws of the jurisdiction of its incorporation,
organization, or formation, (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of
the Closing Date, each Loan Party’s name as it appears in official filings in
its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.

 

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Agent under the
Security Documents); or (d) violate any Law.

 

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

 

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

 
-74-

--------------------------------------------------------------------------------

 

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)     The audited financial statements dated December 31, 2012 of the Lead
Borrower and its Subsidiaries (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Lead Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)     The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated June 29, 2013, and the related Consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Lead Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

(c)     Since the date of the most recent audited financial statements, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

 

(d)     To the knowledge of any Borrower, no Internal Control Event exists or
has occurred since the date of the most recent audited financial statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, (i) in any financial information delivered or to be
delivered to the Agent or the Lenders, (ii) of the Borrowing Base, (iii) of
covenant compliance calculations provided hereunder or (iv) of the assets,
liabilities, financial condition or results of operations of the Lead Borrower
and its Subsidiaries on a Consolidated basis.

 

(e)     The Consolidated pro forma balance sheet of the Lead Borrower and its
Subsidiaries as dated September 30, 2013, and the related Consolidated pro forma
statements of income and cash flows of the Lead Borrower and its Subsidiaries
for the nine (9) months then ended, certified by the chief financial officer of
the Lead Borrower, copies of which have been furnished to the Agent, fairly
present the Consolidated pro forma financial condition of the Lead Borrower and
its Subsidiaries as at such date and the Consolidated pro forma results of
operations of the Lead Borrower and its Subsidiaries for the period ended on
such date, all in accordance with GAAP.

 

(f)     The Consolidated forecasted balance sheet and statements of income and
cash flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section and the Business Plan were prepared in good faith on the basis of the
assumptions stated therein, which assumptions in the reasonable belief of the
Borrowers, were fair in light of the conditions existing at the time of delivery
of such forecasts, and represented, at the time of delivery, the Loan Parties’
best estimate of its future financial performance, it being understood that
forecasts are estimates and such forecasts are not facts, and that actual
results may differ materially from such forecasts. A true and complete copy of
the initial Business Plan delivered hereunder and accepted by the Agent as of
the Closing Date is annexed hereto as Exhibit F.

 

 
-75-

--------------------------------------------------------------------------------

 

 

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

 

5.07     No Default. No Loan Party is in default under or with respect to, or
party to, any Material Contract. No Default or Event of Default has occurred and
is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08     Ownership of Property; Liens.

 

(a)     Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests (subject to
Permitted Encumbrances) in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties (subject to Permitted Encumbrances) has
good and marketable title to, valid leasehold interests in, or valid licenses to
use all personal property and assets material to the ordinary conduct of its
business.

 

(b)     Schedule 5.08(b) sets forth (i) the address as of the Closing Date
(including street address, county and state) of all real property that is owned
by the Loan Parties, together with a list of the holders of any mortgage or
other Lien thereon. Each Loan Party has good, marketable and insurable fee
simple title to the real property owned by such Loan Party, free and clear of
all Liens, other than Permitted Encumbrances and (ii) the address (including
street address, county and state) of all Leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
Lease as of the Closing Date. As of the Closing Date, each of such Leases is in
full force and effect and the Loan Parties are not in default of the terms
thereof.

 

(c)     Schedule 7.01 sets forth a complete and accurate list of all Liens
(other than the Agent’s Liens) on the property or assets of each Loan Party and
each of its Subsidiaries, as of the Closing Date, describing the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Permitted Encumbrances.

 

 
-76-

--------------------------------------------------------------------------------

 

 

(d)     Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party as of the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity, if
any, thereof.

 

(e)     Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party or any Subsidiary of a Loan Party on the Closing
Date, showing as of the Closing Date the amount, obligor or issuer and maturity
thereof.

 

5.09     Environmental Compliance.

 

(a)     Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or as otherwise set forth in Schedule
5.09, no Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(b)     Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or as otherwise set forth in Schedule
5.09: (i) none of the properties currently or formerly owned or operated by any
Loan Party or any Subsidiary thereof is listed or, to the knowledge of any Loan
Party, proposed for listing on the National Priority List or on the CERCLIS or
any analogous foreign, state or local list of properties in, on, at, from which
Hazardous Substances are reported to have been released or constitute a threat
of a release; (ii) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof that would reasonably be expected to give rise to an
Environmental Liability or, to the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or Subsidiary thereof;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or Subsidiary thereof that would
reasonably be expected to give rise to an Environmental Liability; and (iv)
Hazardous Materials have not been released, discharged or disposed of by any
Loan Party or any Subsidiary on any property currently or formerly owned or
operated by any Loan Party or any Subsidiary thereof that would reasonably be
expected to give rise to an Environmental Liability.

 

(c)     Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or as otherwise set forth in Schedule
5.09: (i) no Loan Party or any Subsidiary thereof is undertaking, and no Loan
Party or any Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) to the knowledge of the Loan
Parties, all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any Subsidiary thereof have been disposed of in a manner
not reasonably expected to result in Environmental Liability to any Loan Party
or any Subsidiary thereof.

 

 
-77-

--------------------------------------------------------------------------------

 

 

5.10     Insurance. The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 5.10 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

 

5.11     Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. No Loan Party or any Subsidiary thereof is a party to
any tax sharing agreement (other than (a) property Taxes payable with respect to
properties leased and (b) other agreements for which Taxes is not the principal
subject matter).

 

5.12     ERISA Compliance.

 

(a)     Except as would not reasonably be expected to result in a Material
Adverse Effect: (i) each Borrower, each of its ERISA Affiliates and each Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other Federal or state Laws; (ii) each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification; (iii) the Loan Parties and each ERISA Affiliate have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code and to each Multiemployer Plan, and no application for a funding waiver
or an extension of any amortization period pursuant to Sections 412 or 430 of
the Code has been made with respect to any Pension Plan. No Lien on the assets
of any Borrower imposed under the Code or ERISA exists or is likely to arise on
account of any Pension Plan or Multiemployer Plan.

 

(b)     There are no pending or, to the best knowledge of each Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

 
-78-

--------------------------------------------------------------------------------

 

 

(c)     Except as would not reasonably be expected to result in a Material
Adverse Effect: (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.13     Subsidiaries; Equity Interests. As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable (to the extent such
concepts are applicable) and are owned by a Loan Party (or a Subsidiary of a
Loan Party) in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens except for those created under the Security Documents. As of the
Closing Date, except as set forth in Schedule 5.13, there are no outstanding
rights to purchase any Equity Interests in any Subsidiary. As of the Closing
Date, the Loan Parties have no equity investments in any other corporation or
entity other than those specifically disclosed in Part(b) of Schedule 5.13. All
of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable (to the extent such concepts are
applicable) and are owned in the amounts specified on Part (c) of Schedule 5.13
free and clear of all Liens except for those created under the Security
Documents. As of the Closing Date, the copies of the Organization Documents of
each Loan Party and each amendment thereto provided pursuant to Section  are
true and correct copies of each such document, each of which is valid and in
full force and effect.

 

5.14     Disclosure. Each Loan Party has disclosed to the Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

 
-79-

--------------------------------------------------------------------------------

 

 

5.15     Compliance with Laws. Each of the Loan Parties and each Subsidiary is
in compliance (a) in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (b) with Sections and hereof.

 

5.16     Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. Except as specifically disclosed in Schedule 5.16, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the each Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.17     Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters, except to the extent that any such violation could
not reasonably be expected to have a Material Adverse Effect. No Loan Party or
any of its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Act or similar state Law, except to the extent
that any such violation could not reasonably be expected to have a Material
Adverse Effect. All payments due from any Loan Party and its Subsidiaries, or
for which any claim may be made against any Loan Party or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.17,
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining agreement, management agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement. There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition.
There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any employee of any Loan Party
or any of its Subsidiaries. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

 

 
-80-

--------------------------------------------------------------------------------

 

 

5.18     Security Documents.

 

(a)     The Security Agreement creates in favor of the Agent, for the benefit of
the Secured Parties referred to therein, a legal, valid, continuing and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in Schedule II of the Security Agreement. Upon
such filings and/or the obtaining of “control” (as defined in the UCC), the
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Collateral that may
be perfected by filing, recording or registering a financing statement
(including without limitation the proceeds of such Collateral subject to the
limitations relating to such proceeds in the UCC) or by obtaining control, under
the UCC (in effect on the date this representation is made) in each case prior
and superior in right to any other Person.

 

(b)     When the Security Agreement (or a short form thereof) is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified in Schedule II of the Security Agreement, the
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date).

 

5.19     Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

5.20     Deposit Accounts. Annexed hereto as Schedule 5.20 is a list of all DDAs
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each DDA (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; (iii) a contact person at
such depository, and (iv) the identification of each Blocked Account Bank.

 

5.21     Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 

 
-81-

--------------------------------------------------------------------------------

 

 

5.22     Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations, which termination or
cancellation could reasonably be expected to have a Material Adverse Effect.

 

5.23     Material Contracts. Schedule 5.23 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Agent on or before the Closing Date. The Loan Parties are not
in breach or in default in any material respect of or under any Material
Contract and have not received any notice of default under, or of the intention
of any other party thereto to terminate, any Material Contract.

 

5.24     Casualty. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.25     Business Plan. Each Borrower is operating its business in all material
respects in a manner consistent with the Business Plan most recently delivered
pursuant to Section .

 

5.26     Personally Identifiable Information. Each Borrower maintains a policy
for the treatment, handling and storage of consumer information and personally
identifiable information in accordance with applicable Laws and a true, accurate
and complete copy of the current version thereof has been provided to the Agent.

 

Article VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or Letter of
Credit shall remain outstanding (other than contingent indemnification
obligations for which a claim has not been asserted), or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections , 6.02, and 6.03) cause each Subsidiary
to:

 

6.01     Financial Statements. Deliver to the Agent, in form and detail
reasonably satisfactory to the Agent: 

 

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Lead Borrower and its Subsidiaries, a consolidated
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and unqualified opinion
of a certified public accounting firm of nationally recognized standing
reasonably acceptable to the Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

 
-82-

--------------------------------------------------------------------------------

 

 

(b)     as soon as available, but in any event within 35 days after the end of
each of the fiscal months of each fiscal year of the Borrowers (commencing with
the fiscal month ended August 31, 2013), a consolidated balance sheet of the
Lead Borrower and its Subsidiaries as at the end of such fiscal month, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal month, and for the portion of the Borrowers’
fiscal year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections delivered pursuant to
Section  hereof, (B) the corresponding fiscal month of the previous fiscal year
and (C) the corresponding portion of the previous fiscal year, all in reasonable
detail, such consolidated statements to be certified by a Responsible Officer of
the Lead Borrower as fairly presenting in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of the
Lead Borrower and its Subsidiaries as of the end of such fiscal month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(c)     as soon as available, but in any event (i) at least 30 days before the
end of each fiscal year of the Borrowers, a draft of the Business Plan of the
Lead Borrower and its Subsidiaries on a monthly basis for the immediately
following fiscal year (including the fiscal year in which the Maturity Date
occurs), and (ii) no later than 45 days after the end of each fiscal year of the
Borrowers, a final Business Plan of the Lead Borrower and its Subsidiaries on a
monthly basis for the current fiscal year (including the fiscal year in which
the Maturity Date occurs), and as soon as available, any significant revisions
to the Business Plan with respect to such fiscal year. For the avoidance of
doubt, a draft or preliminary plan submitted by the Borrowers to the Agent shall
not be deemed the “Business Plan” hereunder until it has been finalized and
accepted by the Borrowers and the Agent.

 

6.02     Certificates; Other Information. Deliver to the Agent, in form and
detail satisfactory to the Agent:

 

(a)     concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of a certified public accounting firm
reasonable acceptable to the Agent certifying such financial statements and
stating that in making the examination necessary for their certification of such
financial statements, such accounting firm has not obtained any knowledge of the
existence of any Default or Event of Default under the financial covenants set
forth herein or, if any such Default or Event of Default shall exist, stating
the nature and status of such event;

 

(b)     concurrently with the delivery of the financial statements referred to
in Section 6.01(a) and 6.01(b) (commencing with the delivery of the financial
statements for the fiscal month ended August 30, 2013), a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP and
(ii) with respect to the delivery of the financial statements under Section
6.01(a), a copy of management’s discussion and analysis with respect to such
financial statements;

 

 
-83-

--------------------------------------------------------------------------------

 

 

 

(c)     on Thursday of each week (or, if such day is not a Business Day, on the
next succeeding Business Day), a Borrowing Base Certificate showing the
Borrowing Base as of the close of business as of the last day of the immediately
preceding week (provided that the Appraised Value percentage applied to the
Eligible Inventory set forth in each Borrowing Base Certificate shall be the
percentage set forth in the most recent appraisal obtained by the Agent pursuant
to Section  hereof), each Borrowing Base Certificate to be certified as complete
and correct by a Responsible Officer of the Lead Borrower and accompanied by all
applicable system generated documentation supporting the information contained
within the Borrowing Base Certificate, including but not limited to inventory
reporting (inclusive of inventory mix by category and/or department), accounts
receivable detail documentation and any additional documentation reasonably
requested by the Agent; provided, however, the information for Rio Garment S.A.
contained in the Borrowing Base Certificate shall only be required to be
provided on a monthly basis;

 

(d)     promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by Borrowers’ certified
public accounting firm in connection with the accounts or books of the Loan
Parties or any Subsidiary, or any audit of any of them, including, without
limitation, specifying any Internal Control Event;

 

(e)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Agent pursuant hereto;

 

(f)     the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;

 

(g)     promptly after the Agent’s request therefor, copies of all Material
Contracts; and

 

(h)     promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

 

6.03     Notices. Promptly notify the Agent upon any Responsible Officer
obtaining knowledge of:

 

 
-84-

--------------------------------------------------------------------------------

 

 

(a)     of the occurrence of any Default or Event of Default;

 

(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(c)     of any breach or non-performance of, or any default under, a Material
Contract of any Loan Party or any Subsidiary thereof;

 

(d)     of any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority
or the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;

 

(e)     of the occurrence of any ERISA Event;

 

(f)     of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(g)     of any change in any Loan Party’s senior executive officers;

 

(h)     of the discharge by any Loan Party of its present accounting firm or any
withdrawal or resignation by such accounting firm;

 

(i)     of any collective bargaining agreement or other labor contract to which
a Loan Party becomes a party, or any notice of default or other material
communication delivered pursuant thereto, or the application for the
certification of a collective bargaining agreement;

 

(j)     of the filing of any Lien for unpaid Taxes against any Loan Party;

 

(k)     of any casualty or other damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and

 

(l)     of any failure by any Loan Party to pay rent or storage fees, as
applicable, at any of such Loan Party’s locations if such failure continues for
more than ten (10) days following the day on which such rent first or storage
fees came due and such failure would be reasonably likely to result in a
Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and
proposes to take with respect thereto. Each notice pursuant to Section  shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness that, if not paid, would constitute an
Event of Default under Section 8.01(e), as and when due and payable, but subject
to any grace periods and subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (iv) no Lien has been filed with respect thereto and
(v) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Agent with respect to determining Reserves
pursuant to this Agreement.

 

 
-85-

--------------------------------------------------------------------------------

 

 

6.05     Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section  or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

 

6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.07     Maintenance of Insurance.

 

(a)     Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Agent not Affiliates of the Loan Parties, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Agent.

 

(b)     Cause property insurance policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to real property) and lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agent, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Agent, and (ii) such other customary provisions as
the Agent may reasonably require from time to time to protect the interests of
the Credit Parties.

 

 
-86-

--------------------------------------------------------------------------------

 

 

(c)     Cause commercial general liability policies to be endorsed to name the
Agent as an additional insured.

 

(d)     Cause business interruption policies to name the Agent as a loss payee
and to be endorsed or amended to include (i) a provision that, from and after
the Closing Date, the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent, and (ii) such other
provisions as the Agent may reasonably require from time to time to protect the
interests of the Credit Parties.

 

(e)     Cause each such policy referred to in this Section  to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent.

 

(f)     Deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence reasonably
satisfactory to the Agent of payment of the premium therefor.

 

(g)     Permit any representatives that are designated by the Agent to inspect
the insurance policies maintained by or on behalf of the Loan Parties and to
inspect books and records related thereto and any properties covered thereby, in
each case in accordance with Section 6.10.

 

(h)     None of the Credit Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section . Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by any Credit Party under this Section 
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

 

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws; and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

 

 
-87-

--------------------------------------------------------------------------------

 

 

6.09     Books and Records; Accountants.

 

(a)     (i) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

 

(b)     At all times retain a certified public accounting firm which is
reasonably satisfactory to the Agent and shall instruct such accounting firm to
cooperate with, and be available to, the Agent or its representatives to discuss
the Loan Parties’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accounting firm, as may be raised by the Agent (it is agreed that the Lead
Borrower has the right to be present at all such discussions).

  

6.10     Inspection Rights.

 

(a)     Permit representatives and independent contractors of the Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss (Agent agrees that such discussions shall be in the presence of a
representative of the applicable Borrowers) its affairs, finances and accounts
with its directors, officers, and a certified public accounting firm reasonable
acceptable to the Agent, and permit the Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the Agent
to conduct evaluations of the Business Plan, forecasts and cash flows, all at
the expense of the Loan Parties and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Lead Borrower; provided that, so long as no Event of
Default has occurred and is continuing, the Loan Parties shall not be obligated
to reimburse the Agent for more than two (2) visits and inspections per fiscal
year.

 

(b)     Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Agent to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves, and (iii) the
Business Plan. The Loan Parties shall pay the fees and expenses of the Agent and
such professionals with respect to up to two (2) such examinations and
evaluations each fiscal year. Notwithstanding the foregoing, the Agent may cause
additional commercial finance examinations to be undertaken (i) as it in its
discretion deems necessary or appropriate, at its own expense or, (ii) if
required by law or if a Default or an Event of Default shall have occurred and
be continuing, at the expense of the Loan Parties.

 

 
-88-

--------------------------------------------------------------------------------

 

 

(c)     Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Collateral, including, without limitation, the assets included
in the Borrowing Base. The Loan Parties shall pay the fees and expenses of the
Agent and such professionals with respect to up to two (2) such appraisals each
Fiscal Year. Notwithstanding the foregoing, the Agent may cause additional
appraisals to be undertaken (i) as it in its discretion deems necessary or
appropriate, at its own expense or, (ii) if required by law or if a Default or
Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties.

 

(d)     Upon the request of Salus after reasonable prior notice, use
commercially reasonable efforts to assist Salus and any other Salus Entity (and
any of their lending or funding sources) in obtaining ratings for the credit
facilities provided for herein from one or more national rating agencies.
Without limiting the foregoing, senior management members of the Loan Parties
shall attend or host one or more meetings with such rating agencies and Salus
upon reasonable prior notice.

 

6.11     Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance the Indebtedness evidenced by the Existing Credit Agreement, (b) to
finance the acquisition of working capital assets of the Borrowers, including
the purchase of inventory and equipment, in each case in the ordinary course of
business, and (c) for general corporate purposes of the Loan Parties, in each
case to the extent not prohibited under applicable Law and the Loan Documents;
provided that the proceeds of a Revolving Loan shall not be used to prepay the
Term Loan.

 

6.12     Additional Loan Parties. Notify the Agent at the time that any Person
(x) becomes a Subsidiary and promptly thereafter (and in any event within
fifteen (15) days), cause any such Person (a) which is not a CFC, to (i) become
a Loan Party by executing and delivering to the Agent a Joinder to this
Agreement or a Joinder to the Facility Guaranty or such other documents as the
Agent shall deem appropriate for such purpose, (ii) grant a Lien to the Agent on
such Person’s assets of the same type that constitute Collateral to secure the
Obligations, and (iii) deliver to the Agent documents of the types referred to
in clauses (iii) and (iv) of Section  and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in this clause (a)),
and (b) if any Equity Interests or Indebtedness of such Person are owned by or
on behalf of any Loan Party, to pledge such Equity Interests and promissory
notes evidencing such Indebtedness (except that, if such Subsidiary is a CFC,
the Equity Interests of such Subsidiary to be pledged may be limited to
sixty-five percent (65%) of the outstanding voting Equity Interests of such
Subsidiary and one hundred percent (100%) of the non-voting Equity Interests of
such Subsidiary), in each case in form, content and scope reasonably
satisfactory to the Agent. In no event shall compliance with this Section  waive
or be deemed a waiver or consent to any transaction giving rise to the need to
comply with this Section  if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute, with
respect to any Subsidiary, an approval of such Person as a Borrower or permit
the inclusion of any acquired assets in the computation of the Borrowing Base.

 

6.13     Cash Management.

 

 
-89-

--------------------------------------------------------------------------------

 

 

(a)     On or prior to the Closing Date, enter into a Blocked Account Agreement
reasonably satisfactory in form and substance to the Agent for each of its
deposit accounts maintained at each Blocked Account Bank other than Excluded
Deposit Accounts (collectively, together with the Concentration Account, the
“Blocked Accounts”).

 

(b)     At the request of the Agent, deliver to the Agent copies of
notifications (each, a “DDA Notification”) substantially in the form attached
hereto as Exhibit G which have been executed on behalf of such Loan Party and
delivered to each depository institution listed on Schedule 5.20.

 

(c)     From and after the Closing Date, the Loan Parties shall ACH or wire
transfer no less frequently than every Business Day (and whether or not there
are then any outstanding Obligations) to a Blocked Account all of the following:

 

(i)       all cash receipts from the Disposition of Inventory and other assets
(whether or not constituting Collateral);

 

(ii)      all proceeds of Accounts; and

 

(iii)     all amounts in each Excluded Deposit Account in excess of $20,000; and

 

(iv)     all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any Disposition or other
transaction or event, including, without limitation, any Prepayment Event.

 

(d)     Each Blocked Account Agreement shall wire transfer no less frequently
than every Business Day (and whether or not there are then any outstanding
Obligations) to the concentration account controlled by the Agent at Sterling
National Bank (the “Concentration Account”), of all cash receipts and
collections received by each Loan Party from all sources (the “Receipts and
Collections”), including, without limitation, the following:

 

(i)       the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $5,000.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank);

 

(ii)      all amounts required to be deposited into the Blocked Accounts
pursuant to clause (c) above; and

 

(iii)     any other cash amounts received by any Loan Party from any other
source, on account of any type of transaction or event;

 

provided, however, the Agent may, in its sole discretion, permit the Loan
Parties to have one or more “intermediate” Blocked Account Agreements, whereby
such agreements would provide, upon notice from the Agent, the ACH or wire
transfer no less frequently than every Business Day (and whether or not there
are then any outstanding Obligations) all Receipts and Collections to another
Blocked Account, as opposed to the Concentration Account.

 

 
-90-

--------------------------------------------------------------------------------

 

 

(e)     The Concentration Account shall at all times be under the sole dominion
and control of the Agent and all funds therein shall be wired to an account
specified by Agent no less frequently than every Business Day. The Agent shall
cause all funds received (i) by 2:00 p.m. on any Business Day to be applied to
the Obligations on the following Business Day and (ii) after 2:00 p.m. on any
Business Day to be applied to the Obligations on the second Business Day
following such receipt, which amounts shall be applied to the Obligations in the
order proscribed in either Section  or Section  of this Agreement, as
applicable. The Loan Parties hereby acknowledge and agree that (i) the Loan
Parties have no right of withdrawal from the Concentration Account, and (ii) the
funds on deposit in the Concentration Account shall at all times be collateral
security for all of the Obligations. In the event that, notwithstanding the
provisions of this Section , any Loan Party receives or otherwise has dominion
and control of any such cash receipts or collections, such receipts and
collections shall be held in trust by such Loan Party for the Agent, shall not
be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall, not later than the Business Day after
receipt thereof, be deposited into the Concentration Account or dealt with in
such other fashion as such Loan Party may be instructed by the Agent.

 

(f)     Upon the request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.

 

(g)     If the Agent does not require DDA Notifications to be delivered on the
Closing Date in accordance with Section 6.13(b) above, then the Loan Parties
shall, upon the request of the Agent at any time after the Closing Date, deliver
to the Agent copies of DDA Notifications, which have been executed on behalf of
the applicable Loan Party and delivered to each depository institution listed on
Schedule 5.20.

 

6.14     Information Regarding the Collateral.

 

(a)     Furnish to the Agent at least ten (10) days prior written notice of any
change in: (i) any Loan Party’s legal name; (ii) the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility); (iii) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or (iv)
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization. The Loan
Parties agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Agent to continue at all times following such change
to have a valid, legal and perfected first priority security interest (subject
to Permitted Encumbrances having priority over the Lien of the Agent pursuant to
applicable Law) in all the Collateral for its own benefit and the benefit of the
other Credit Parties.

 

 
-91-

--------------------------------------------------------------------------------

 

 

(b)     Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Borrowers shall advise the Agent in writing of such
revisions or updates as may be necessary or appropriate to update or correct the
same. From time to time as may be reasonably requested by the Agent, the
Borrowers shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the Closing
Date that, if existing or occurring on the Closing Date, would have been
required to be set forth or described in such Schedule or as an exception to
such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.

  

6.15     Physical Inventories.

 

(a)     Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Loan Parties, in each fiscal year and periodic cycle counts, in
each case consistent with past practices, conducted by such inventory takers as
are satisfactory to the Agent and following such methodology as is consistent
with the methodology used in the immediately preceding inventory or as otherwise
may be satisfactory to the Agent. The Agent, at the expense of the Loan Parties,
may participate in and/or observe each scheduled physical count of Inventory
which is undertaken on behalf of any Loan Party. The Lead Borrower, within ten
(10) Business Days following the completion of such inventory, shall provide the
Agent with a reconciliation of the results of such inventory (as well as of any
other physical inventory or cycle counts undertaken by a Loan Party) and shall
post such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

 

(b)     Permit the Agent, in its Permitted Discretion, if any Default or Event
of Default exists, to cause additional physical inventories to be taken as the
Agent determines (each, at the expense of the Loan Parties).

 

6.16     Environmental Laws. (a) Conduct its operations and keep and maintain
its real property in material compliance with all Environmental Laws; (b) obtain
and renew all environmental permits necessary for its operations and properties;
and (c) implement any and all investigation, remediation, removal and response
actions that may be appropriate or necessary to otherwise comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its real property, provided, however,
that neither a Loan Party nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Loan Parties with respect to such circumstances in accordance with GAAP.

 

 
-92-

--------------------------------------------------------------------------------

 

 

6.17     Further Assurances.

 

(a)     Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence reasonably satisfactory to the
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

 

(b)     If any material assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Security Documents
that become subject to the perfected first-priority Lien under the Security
Documents upon acquisition thereof), notify the Agent thereof, and the Loan
Parties will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or shall be
requested by the Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section , all at the expense of the Loan
Parties. In no event shall compliance with this Section  waive or be deemed a
waiver or consent to any transaction giving rise to the need to comply with this
Section  if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute consent to the inclusion of
any acquired assets in the computation of the Borrowing Base.

 

(c)     Use, and cause each of the Subsidiaries to use, their commercially
reasonable efforts to obtain lease terms in any Lease entered into by any Loan
Party after the Closing Date not expressly prohibiting the recording in the
relevant real property filing office of an appropriate memorandum of lease and
the encumbrancing of the leasehold interest of such Loan Party in the property
that is the subject of such Lease.

 

(d)     Upon the request of the Agent, cause any of its landlords of properties
holding in excess of $100,000 of Inventory or equipment to deliver a Collateral
Access Agreement to the Agent in such form as the Agent may reasonably require.

 

6.18     Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party, keep such Leases in full force and effect, (b) not allow such Leases to
lapse or be terminated or any rights to renew such Leases to be forfeited or
cancelled, (c) notify the Agent of any default by any party with respect to such
Leases and cooperate with the Agent in all respects to cure any such default,
and (d) cause each of its Subsidiaries to do the foregoing.

 

6.19     Material Contracts. (a) Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, (b)
maintain each such Material Contract in full force and effect, (c) enforce each
such Material Contract in accordance with its terms, (d) take all such action to
such end as may be from time to time requested by the Agent, (e) upon request of
the Agent, make to each other party to each such Material Contract such demands
and requests for information and reports or for action as any Loan Party or any
of its Subsidiaries is entitled to make under such Material Contract, and (f)
cause each of its Subsidiaries to do the foregoing.

 

 
-93-

--------------------------------------------------------------------------------

 

 

6.20     Business Plan. Generally operate the business of the Borrowers in all
material respects in a manner consistent with the Business Plan most recently
delivered pursuant to Section  hereof and accepted by the Agent in its Permitted
Discretion, provided that such operation does not guarantee that actual results
will match the estimates contained in the Business Plan.

 

6.21     Employee Benefit Plans.

 

(a)     Maintain, and cause each ERISA Affiliate to maintain, each Pension Plan
in substantial compliance with all applicable Laws.

 

(b)     Make, and cause each ERISA Affiliate to make, on a timely basis, all
required contributions to any Multiemployer Plan.

 

(c)     Not, and not permit any ERISA Affiliate to (i) seek a waiver of the
minimum funding standards of ERISA, (ii) terminate or withdraw from any Pension
Plan or Multiemployer Plan or (iii) take any other action with respect to any
Pension Plan that would, or could reasonably be expected to, entitle the PBGC to
terminate, impose liability in respect of, or cause a trustee to be appointed to
administer, any Pension Plan, unless the actions or events described in clauses
(i), (ii) and (iii) above individually or in the aggregate would not have or
could not reasonably be expected to have a Material Adverse Effect.

 

6.22     Inactive Subsidiaries. The Loan Parties covenant and agree (i) that no
business activities are being conducted or shall be conducted by any Inactive
Subsidiary, (ii) that no assets are held by or shall be held by any Inactive
Subsidiary, and (iii) no later than 180 days after the Closing Date the Loan
Parties shall cause the dissolution of the Inactive Subsidiaries or merging of
the Inactive Subsidiaries into a Loan Party in accordance with Section 7.04
hereof.

 

Article VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than contingent indemnification
obligations for which a claim has not been asserted), no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

 

 
-94-

--------------------------------------------------------------------------------

 

 

7.02     Investments. Make any Investments, except Permitted Investments.

 

7.03     Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock, or
(c) issue and sell any other Equity Interests if a Change of Control or other
Event of Default would result therefrom.

 

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:

 

(a)     any Subsidiary which is not a Loan Party may merge with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

 

(b)     any Subsidiary which is a Loan Party may merge into any Subsidiary which
is a Loan Party or into a Borrower, provided that in any merger involving a
Borrower, such Borrower shall be the continuing or surviving Person;

 

(c)     in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and such Person shall become a Loan Party in accordance with the provisions of
Section 6.12 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person;

 

(d)     any CFC that is not a Loan Party may merge into any CFC that is not a
Loan Party; and

 

(e)     any Inactive Subsidiary or Scott James, LLC may be dissolved.

 

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.

 

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

 
-95-

--------------------------------------------------------------------------------

 

 

(a)     Each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party; and each Loan Party may make Restricted Payments to any Loan Party which
holds its Equity Interests;

 

(b)     the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and

 

(c)     So long as (i) no Default or Event of Default has occurred or would
result from such payment, and (ii) after giving effect to such payment,
Availability shall not be less than $6,000,000, Borrowers may make cash payments
to redeem, purchase or otherwise acquire or retire Equity Interests of the
Borrowers from any present or former employee, director or officer (or the
assigns, estate, heirs or current or former spouses thereof) upon the death,
disability, retirement or termination of employment of such employee, director
or officer; provided, however, that the amount of such cash payments paid in any
Fiscal Year shall not exceed $250,000 in the aggregate or $500,000 in the
aggregate during term of this Agreement.

 

7.07     Reserved.

 

7.08     Change in Nature of Business. The Loan Parties shall not engage in any
line of business substantially different from the business conducted by the Loan
Parties and their Subsidiaries on the Closing Date, except for businesses which
are related to the business of the Loan Parties or complementary or incidental
thereto.

 

7.09     Transactions with Affiliates. Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions described on Schedule 7.09, (c) transactions
permitted under Section 7.06, (d) advances for commissions, travel and other
similar purposes in the ordinary course of business to directors, officers and
employees, (e) the issuance of Equity Interests in the Lead Borrower to the
extent permitted under this Agreement, (f) the payment of reasonable fees and
out-of-pocket costs and expenses to directors, and compensation, bonus and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Lead Borrower or any of its
Subsidiaries, and (g) any issuances of Equity Interests of the Lead Borrower
(other than Disqualified Stock and other Equity Interests not permitted
hereunder) or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, incentive plans, stock
options and stock ownership plans (in each case in respect of Equity Interests
in the Lead Borrower) of the Lead Borrower or any of its Subsidiaries.

 

7.10     Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of
any Subsidiary to make or repay loans to a Loan Party, or (iv) of the Loan
Parties or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) of the definition of
Permitted Indebtedness solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness.

 

 
-96-

--------------------------------------------------------------------------------

 

 

7.11     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.

 

7.12     Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents in a manner adverse to the
Credit Parties, or (b) any Material Contract (other than on account of any
Permitted Refinancing), in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents, would be materially adverse to the Credit Parties or
otherwise would be reasonably likely to have a Material Adverse Effect.

 

7.13     Fiscal year. Change the fiscal year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.

 

7.14     Deposit Accounts.

 

(a)     Domestic Deposit Accounts. Open any deposit account unless (i) such
deposit account constitutes an Excluded Deposit Account or (ii) the Loan Parties
shall have delivered to the Agent, an appropriate Blocked Account Agreement
consistent with the provisions of Section . No Loan Party shall maintain any
bank accounts other than in accordance with Section  hereof.

 

(b)     Honduras Deposit Accounts. The Loan Parties shall not permit the balance
of cash on deposit in any deposit accounts located in Honduras to exceed, at any
time, $200,000 in excess of accounts payable due within the next twenty (20)
days. Rio Garment S.A. shall use the cash on deposit in such accounts for
working capital purposes and for no other purpose.

 

(c)     Rio Garment S.A. Deposit Account in the United States. Rio Garment S.A.
maintains a deposit account with a depository bank in the United States
reasonably acceptable to Agent and has delivered a Blocked Account Agreement to
Agent for such deposit account. Rio Garment S.A. shall at no time hold less than
$10,000 in such deposit account nor close such deposit account without the prior
written consent of the Agent.

 

7.15     Financial Covenants.

 

 
-97-

--------------------------------------------------------------------------------

 

 

 

(a)     Minimum Consolidated EBITDA. During the continuance of a Covenant
Compliance Event, permit Consolidated EBITDA, calculated as of the last day of
each month for the twelve-month period ending on each date set forth below, to
be less than the corresponding amount set forth below:

 



Twelve-Month Period Ending

Minimum Consolidated EBITDA

October 31, 2013

$(7,998,000)

November 30, 2013

$(6,387,000)

December 31, 2013

$(6,017,000)

January 31, 2014

$(3,846,000)

February 28, 2014

$(2,690,000)

March 31, 2014

$(1,553,000)

April 30, 2014

$(794,000)

May 31, 2014

$368,000

June 30, 2014

$1,671,000

July 31, 2014

$2,594,000

August 31, 2014

$3,446,000

September 30, 2014

$4,634,000

October 31, 2014

$4,377,000

November 30, 2014

$3,770,000

December 31, 2014

$4,289,000

 

For each fiscal month ending after December 31, 2014, Minimum Consolidated
EBITDA will be determined in accordance with the revised Business Plan provided
by Borrowers pursuant to Section 6.1(c) hereof and based upon the same
methodology used to establish the Minimum Consolidated EBITDA above.



 

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. Any of the following shall constitute an Event of
Default:

 

 
-98-

--------------------------------------------------------------------------------

 

 

(a)     Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan, fees or other amounts payable
hereunder within three (3) Business Days after the date when due; or

 

(b)     Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section , 6.02, 6.03, 6.05,
6.06, 6.07, 6.10, 6.11, 6.12, 6.13, 6.20, 6.22 or 6.14 or Article VII; or (ii)
any Guarantor fails to perform or observe any term, covenant or agreement
contained the Facility Guaranty; or (iii) any of the Loan Parties fails to
perform or observe any term, covenant or agreement contained in the Security
Documents to which it is a party; or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) the Lead Borrower
obtaining knowledge of such failure and (ii) receipt by the Lead Borrower of
written notice from the Agent of such failure; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or

 

(e)     Cross-Default. Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than the Obligations) of the
Loan Parties in an amount exceeding $500,000 (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement), or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such any Indebtedness
or the beneficiary or beneficiaries of any Guarantee thereof (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or

 

(f)     Insolvency Proceedings, Etc. Any Loan Party institutes, consents to the
institution of or declares its intention to institute any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for forty-five (45) calendar
days or an order or decree approving or ordering any of the foregoing shall be
entered; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for forty-five (45)
calendar days, or an order for relief is entered in any such proceeding; or

 

 
-99-

--------------------------------------------------------------------------------

 

 

(g)     Inability to Pay Debts; Attachment. (i) Any Loan Party thereof becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due in the ordinary course of business, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issuance or levy; or

 

(h)     Judgments. There is entered against any Loan Party thereof (i) one or
more judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding $500,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $100,000 or which would reasonably likely result in a Material Adverse
Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $500,000 or which would
reasonably likely result in a Material Adverse Effect; or

 

(j)     Invalidity of Loan Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any material
portion of the Collateral, with the priority required by the applicable Security
Document; or

 

 
-100-

--------------------------------------------------------------------------------

 

 

(k)     Change of Control. There occurs any Change of Control; or

 

(l)     Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of its
business in the ordinary course, liquidate all or a material portion of its
assets, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or

 

(m)     Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or

 

(n)     Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

 

(o)     Indictment. The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony; or

 

(p)     Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document; or

 

(q)     Material Adverse Effect. A Material Adverse Effect shall have occurred.

 

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

 

(a)     declare the Revolving Commitments of each Lender to make Revolving Loans
to be terminated, whereupon such Revolving Commitments and obligation shall be
terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties;

 

(c)     require that the Loan Parties Cash Collateralize the L/C Obligations;

 

 
-101-

--------------------------------------------------------------------------------

 

 

(d)     capitalize any accrued and unpaid interest by adding such amount to the
outstanding principal balance of the Loans, at which time such capitalized
amount shall bear interest at the Default Rate;

 

(e)     whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties; and

 

(f)     Credit Bidding. The Agent or any Lender may purchase, in any public sale
conducted under the provisions of the UCC (including pursuant section 9-610 of
the UCC), the provisions of the Bankruptcy Code (including pursuant to section
363 of the Bankruptcy Code) or at any sale or foreclosure conducted by the Agent
(whether by judicial action or otherwise) in accordance with Applicable Law, all
or any portion of the Collateral. The Lenders hereby irrevocably authorize the
Agent, upon written consent of the Required Lenders, to Credit Bid (in an amount
and on such terms as may be directed by the Required Lenders) and purchase at
any such sale (either directly or through one or more acquisition vehicles) all
or any portion of the Collateral on behalf of and for the benefit of the
Lenders.

 

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section , the obligation of
each Lender to make Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03     Application of Funds. After the exercise of remedies provided for in
Section  (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section ), any amounts received on
account of the Obligations shall be applied by the Agent in the following order,
in each case whether or not such Obligations are allowed or allowable in any
bankruptcy or insolvency proceeding or under any Debtor Relief Law:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent;

 

 
-102-

--------------------------------------------------------------------------------

 

 

Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the L/C Issuers (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

 

Fourth, to pro rata payment of that portion of the Obligations constituting
accrued and unpaid interest on the Revolving Loan, the Term Loan, and other
Obligations, and fees (including Letter of Credit Fees), ratably among the
Lenders and L/C Issuers in proportion to the respective amounts described in
this clause Fourth payable to them;

 

Fifth, to pro rata payment of that portion of the Obligations constituting
unpaid principal of the Revolving Loans and unpaid principal of the Term Loan,
ratably among the Lenders in proportion to the respective amounts described in
this clause Fifth held by them;

 

Sixth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations), ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Sixth held by them; and

 

Seventh, to the Agent for the account of the L/C Issuers, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Seventh above shall be applied to satisfy drawings
under such Letters of Credit as they occur. In accordance with Section 2.05(c),
if any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Article IX
THE AGENT

 

9.01     Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Salus to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the L/C Issuers, and no Loan Party or any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the terms “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

 
-103-

--------------------------------------------------------------------------------

 

 

9.02     Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though they were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
hereunder and without any duty to account therefor to the Lenders.

 

9.03     Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

 

 
-104-

--------------------------------------------------------------------------------

 

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections  and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or a L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

9.04     Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or a L/C Issuer, the Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Agent shall have received written notice to the contrary from such Lender or
such L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. The Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

 
-105-

--------------------------------------------------------------------------------

 

 

9.05     Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

9.06     Resignation of Agent. The Agent may at any time give written notice of
its resignation to the Lenders and the Lead Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
written consent of the Lead Borrower so long as no Default or Event of Default
exists, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the Lead
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Lead Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section  shall continue in effect for the benefit of such retiring Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent hereunder. Any resignation by Salus as Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer. Upon the acceptance of a
successor’s appointment as Agent hereunder, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of such
retiring L/C Issuer, (b) such retiring L/C Issuer shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by such retiring L/C
Issuer and outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of such retiring L/C Issuer with respect to such Letters of Credit.

 

 
-106-

--------------------------------------------------------------------------------

 

 

9.07     Non-Reliance on Agent and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section , the
Agent shall not have any duty or responsibility to provide any Credit Party with
any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agent.

 

9.08     Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Loan Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Agent, such Credit Parties and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuers, the Agent and such Credit
Parties under Sections , and 10.04) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuers, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections  and 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or any L/C Issuer in any
such proceeding.

 

 
-107-

--------------------------------------------------------------------------------

 

 

9.09     Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its Permitted Discretion,

 

(a)     to release any Lien on any property granted to or held by the Agent
under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), and the
expiration, termination or Cash Collateralization of all Letters of Credit (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing by the Required Lenders in accordance with Section ;

 

(b)     to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

 

(c)     to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section . In each case
as specified in this Section , the Agent will, at the Loan Parties’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Facility Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section .

 

9.10     Notice of Transfer. The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section .

 

9.11     Reports and Financial Statements. By signing this Agreement, each
Lender:

 

(a)     is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates,
financial statements and other Borrower Materials required to be delivered by
the Lead Borrower hereunder and all commercial finance examinations and
appraisals of the Collateral received by the Agent (collectively, the
“Reports”);

 

 
-108-

--------------------------------------------------------------------------------

 

 

(b)     expressly agrees and acknowledges that the Agent makes no representation
or warranty as to the accuracy or completeness of any Borrower Materials, and
shall not be liable for any information contained in any Borrower Materials
(including any Report);

 

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

 

(d)     agrees to keep all Reports and other Borrower Materials confidential in
accordance with the provisions of Section  hereof; and

 

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report and
other Borrower Materials in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the Agent
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

 

9.12     Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agent and the
Lenders in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States, can be perfected only by possession. Should
any Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

 

9.13     Indemnification of Agent. Without limiting the obligations of the Loan
Parties hereunder, the Lenders hereby agree to indemnify the Agent, each L/C
Issuer and any Related Party, as the case may be, ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent, such L/C Issuer and their Related Parties in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by the Agent, such L/C issuer and
their Related Parties in connection therewith; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s, such L/C Issuer’s and their Related Parties’ gross negligence
or willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

 

 
-109-

--------------------------------------------------------------------------------

 

 

9.14     Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.

 

Article X
MISCELLANEOUS

 

10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)     increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section ) without the written
consent of such Lender;

 

(b)     as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Revolving Commitments hereunder or under any other
Loan Document without the written consent of such Lender;

 

(c)     as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iv) of
the second proviso to this Section ) any fees or other amounts payable hereunder
or under any other Loan Document to or for the account of such Lender, without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrowers to
pay interest or Letter of Credit Fees at the Default Rate;

 

(d)     as to any Lender, change Section  or Section  in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of such Lender;

 

(e)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

 
-110-

--------------------------------------------------------------------------------

 

 

 

(f)     except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
consent of each Lender;

 

(g)     except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
consent of each Lender;

 

(h)     increase the Aggregate Revolving Commitments without the written consent
of each Lender;

 

(i)     change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written consent of each Lender,
provided that the foregoing shall not limit the Permitted Discretion of the
Agent to change, establish or eliminate any Reserves;

 

(j)     modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as provided in such definition, the time period for
which a Permitted Overadvance may remain outstanding without the written consent
of each Lender; and

 

(k)     except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; and (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, any Loan Document may be amended and waived with the written consent
of the Agent at the request of the Borrowers without the need to obtain the
consent of any Lender if such amendment or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities or
defects or (iii) to cause any Loan Document to be consistent with this Agreement
and the other Loan Documents.

 

 
-111-

--------------------------------------------------------------------------------

 

 

10.02     Notices; Effectiveness; Electronic Communications.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)       if to the Loan Parties, the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)      if to any Lender or any L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified by such Lender may from
time to time notify the Lead Borrower and the Agent.

 

(iii)     Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders and the L/C Issuers hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or any L/C Issuer pursuant to if such Lender
or such L/C Issuer, as applicable, has notified the Agent that it is incapable
of receiving notices under such Article by electronic communication. The Agent
may, in its Permitted Discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

 
-112-

--------------------------------------------------------------------------------

 

 

 

(c)     The Internet. In no event shall the Agent or any of its Related Parties
(each, an “Agent Party”) have any liability to any Loan Party, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Loan Parties’ or the
Agent’s transmission of Borrower Materials through the internet, except to the
extent that such losses, claims, damages, liabilities or expenses resulted from
the gross negligence, or willful misconduct of such Agent Party as determined by
a final and non-appealable judgment of a court of competent jurisdiction.

 

(d)     Change of Address, Etc. Each of the Loan Parties, the may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Agent. Each Lender and each L/C Issuer may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Lead Borrower and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

 

(e)     Reliance by Agent, L/C Issuers and Lenders. The Agent, the L/C Issuers
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Loan Notices) purportedly given by or on behalf of the Loan
Parties even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Agent, each L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03     No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

 

10.04     Expenses; Indemnity; Damage Waiver.

 

 
-113-

--------------------------------------------------------------------------------

 

 

 

(a)     Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

 

(b)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of a Borrower, beneficiary, nominated person, transferee, assignee of
Letter of Credit proceeds, or holder of an instrument or document related to any
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.04(b) shall not apply with respect to
Taxes which shall be governed exclusively by Section 3.01.

 

(c)     Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the applicable L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) or such L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or such L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section .

 

 
-114-

--------------------------------------------------------------------------------

 

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section shall be payable on demand
therefor.

 

(f)     Survival. The agreements in this Section shall survive the resignation
of any Agent and any L/C Issuer, the assignment of any Revolving Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its Permitted Discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and L/C Issuer severally agrees to pay to the
Agent upon demand its Applicable Percentage (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
interest rate applicable to the Revolving Loans. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

 
-115-

--------------------------------------------------------------------------------

 

 

10.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the Agent and
each Lender. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment(s) and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)     Minimum Amounts. In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned;

 

(iii)     Required Consents. No consent shall be required for any assignment
except (A) the consent of the Lead Borrower unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to an Eligible Assignee and (B) the consent of the Agent shall be required
for assignments in respect of any Revolving Commitment if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.

 

(v)     Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Agent, the applicable pro
rata share of Revolving Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Revolving Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

 
-116-

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections , 3.02 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from the Lenders having been
a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section . No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in Section 10.06(c).

 

(c)     Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Revolving Commitments of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Loan Parties, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice. This Section 10.06(c) shall be
construed so that the Loans and Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

 

 
-117-

--------------------------------------------------------------------------------

 

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agent, the
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section  as if such Participant was a
Lender hereunder. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section  that affects such Participant. Subject to subsection (e) of
this Section, the Loan Parties agree that each Participant shall be entitled to
the benefits of Sections  and 3.02 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section10.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section  as though it were a Lender, provided such Participant agrees to be
subject to Section  as though it were a Lender. Each Lender, acting for this
purpose as an agent of the Loan Parties, shall maintain one of its offices a
record of each agreement or instrument effecting any participation and a
register for the recordation of the names and addresses of its Participants and
their rights with respect to principal amounts and other Obligations under any
of the Loan Documents (each a “Participation Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participation
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
each Participation Register shall be conclusive absent manifest error and the
Loan Parties, the Administrative Agent, the L/C Issuers and the Lenders may
treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under Section , Section 3.02 and
Section ). The Participation Register shall be available for inspection by the
Lead Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section  or 3.02 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Lead Borrower’s prior written consent. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section  unless the Lead Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Loan Parties, to
comply with Section  as though it were a Lender.

 

 
-118-

--------------------------------------------------------------------------------

 

 

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)     Transactions by Salus Entity. Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, (A) neither Salus nor any Affiliate
thereof (each, a “Salus Entity”) shall be required to comply with this Section 
in connection with any transaction involving any other Salus Entity or any of
its or their lenders or funding or financing sources, and no Salus Entity shall
have any obligation to disclose any such transaction to any Person, and (B)
there shall be no limitation or restriction on (i) the ability of any Salus
Entity to assign or otherwise transfer its rights and/or obligations under this
Agreement or any other Loan Document, any Revolving Commitment, any Loan, or any
other Obligation to any other Salus Entity or any lender or financing or funding
source of a Salus Entity or (ii) any such lender’s or funding or financing
source’s ability to assign or otherwise transfer its rights and/or obligations
under this Agreement or any other Loan Document, any Revolving Commitment, any
Loan, or any other Obligation; provided, however, that Salus shall continue to
be liable as a “Lender” under this Agreement and the other Loan Documents unless
such other Person complies with the provisions of this Agreement to become a
“Lender”.

 

10.07     Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

 

 
-119-

--------------------------------------------------------------------------------

 

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, each L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or such L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section  and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the Lead
Borrower and the Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

 
-120-

--------------------------------------------------------------------------------

 

 

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section , this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf., or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

10.11     Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections , 3.02
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Revolving Commitments or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as it
shall reasonably deem necessary or appropriate to protect the Credit Parties
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, and (y) any Obligations that may
thereafter arise under Section .

 

 
-121-

--------------------------------------------------------------------------------

 

 

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section ,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Agent, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.02, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section , or if any Lender is a Defaulting Lender, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section ),
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)     the Borrowers shall have paid to the Agent the assignment fee specified
in Section ;

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)      in the case of any such assignment resulting from a claim for
compensation under Section 3.02 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)      such assignment does not conflict with applicable Laws.

 

 
-122-

--------------------------------------------------------------------------------

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14     Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

(b)     SUBMISSION TO JURISDICTION. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)     WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

 
-123-

--------------------------------------------------------------------------------

 

 

(e)     ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION
AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY
SUCH ACTION.

 

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

 

 
-124-

--------------------------------------------------------------------------------

 

 

10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Act. No part of the
proceeds of the Loans will be used by the Loan Parties, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended. The Loan Parties shall, promptly following a
request by the Agent or any Lender, provide all documentation and other
information that the Agent or such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know you customer” and anti-money
laundering rules and regulations, including the Act.

 

10.18     Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

 
-125-

--------------------------------------------------------------------------------

 

 

 

10.19     Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20     Press Releases.

 

(a)     Each Credit Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under applicable Law and then, in any event, such Credit Party or
Affiliate will consult with the Agent before issuing such press release or other
public disclosure.

 

(b)     Each Loan Party consents to the publication by the Agent or any Lender
of advertising material, including any “tombstone” or comparable advertising, on
its website or in other marketing materials of Agent, relating to the financing
transactions contemplated by this Agreement using any Loan Party’s name, product
photographs, logo, trademark or other insignia. The Agent or such Lender shall
provide a draft reasonably in advance of any advertising material to the Lead
Borrower for review and comment prior to the publication thereof. The Agent
reserves the right to provide to industry trade organizations and loan
syndication and pricing reporting services information necessary and customary
for inclusion in league table measurements.

 

10.21     Additional Waivers.

 

(a)     The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

 

(b)     The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Revolving Commitments), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Loan Party hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the payment in full in cash of all the Obligations
after the termination of the Revolving Commitments).

 

 
-126-

--------------------------------------------------------------------------------

 

 

(c)     To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Revolving Commitments. The Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Revolving Commitments have been terminated. Each
Loan Party waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

 

(d)     Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (a)
rendering such Borrower "insolvent" within the meaning of Section 101 (31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.

 

 
-127-

--------------------------------------------------------------------------------

 

 

10.22     No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

10.23     Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

 
-128-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

HAMPSHIRE GROUP, LIMITED

as Lead Borrower

                     By: /s/ Paul M. Buxbaum     Name: Paul M. Buxbaum    
Title: President and Chief Executive Officer  

 



 

HAMPSHIRE BRANDS, INC.

as a Borrower

                     By: /s/ Paul M. Buxbaum     Name: Paul M. Buxbaum    
Title: President  



 



 

HAMPSHIRE INTERNATIONAL, LLC

as a Borrower

                     By: /s/ Paul M. Buxbaum     Name: Paul M. Buxbaum    
Title: President  



 



 

SCOTT JAMES, LLC

as a Borrower

                     By: /s/ Paul M. Buxbaum     Name: Paul M. Buxbaum    
Title:  



 



 

RIO GARMENT S.A.

as a Borrower

                     By: /s/ David Gren     Name: David Gren     Title:  



 

 
-129-

--------------------------------------------------------------------------------

 

 



 

SALUS CAPITAL PARTNERS, LLC

   

as Administrative Agent and as Collateral Agent

                     By: /s/ Jonas D. L. McCray    

Name:

Jonas D. L. McCray    

Title:

Senior Vice President  



 

 
-130-

--------------------------------------------------------------------------------

 

 

 

SALUS CAPITAL PARTNERS, LLC

as a Lender

                     By: /s/ Jonas D. L. McCray    

Name:

Jonas D. L. McCray    

Title:

Senior Vice President  

 

 

 

-131-